Exhibit 10.1

--------------------------------------------------------------------------------


 
STOCK PURCHASE AGREEMENT
among
Alpine 4 Technologies, Ltd.
and
Mr. Jeffrey L. Moss
and
Mr. Dwight B. Hargreaves
Shareholders of
Quality Circuit Assembly, Inc.


Dated as of March 15, 2016
                                                                                                                                                                                        




--------------------------------------------------------------------------------

TABLE OF CONTENTS

 



  Page  ARTICLE I DEFINITIONS   1
ARTICLE II SALE AND PURCHASE OF SHARES 
6
2.1
Sale and Purchase of Shares
6
2.2
Purchase Price
 7
2.3
Closing
 8
2.4
Non-Compete
 8
2.5
Tax Withholding
 8
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS 
8
3.1
Authority
 8
3.2
Share Ownership
 8
3.3
No Conflicts
 9
3.4
Litigation
 9
3.5
Brokers' Fees
 9
3.6
Securities Law
 9
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 
10
4.1
Organization, Qualification and Corporate Power
 10
4.2
Capitalization
 10
4.3
Authority
 11
4.4
No Conflicts
 11
4.5
Financial Statements
 11
4.6
Absence of Certain Changes
 12
4.7
No Undisclosed Liabilities
 13
4.8
Title to and Sufficiency of Assets
 14
4.9
Accounts Receivable; Accounts Payable
 14
4.10
Relationship with Business Partners, Vendors, Suppliers
 14
4.11
Contracts
 14
4.12
Intellectual Property
 16
4.13
Tax
 16
4.14
Legal Compliance
 18
4.15
Litigation
18
4.16
Service Warranties
 19
4.17
Environmental
 19
4.18
Employees
 19
4.19
Employee Benefits
 20
4.20
Customers and Suppliers
 20
4.21
Transactions with Related Persons
 20
4.22
Indebtedness and Guaranties
 20
4.23
Capital Expenditures
 21
4.24
Insurance
 21
4.25
No Acceleration of Rights and Benefits
 21
4.26
No Brokers' Fees
 21
4.27
Disclosure
 21
ARTICLE V REPRESENTATIONS AND WARRANTIES REGARDING THE BUYER 
21
5.1
Organization and Authority
 21
5.2
No Conflicts
 22
5.3
Capitalization
 22
5.4
Alpine 4 Stock
 22
5.5
No Undisclosed Liabilities
 23
5.6
Legal Compliance
 23
5.7
Litigation
 23
5.8
Absence of Certain Changes
 23
5.9
No Brokers' or Finders' Fees
 23
5.10
Investment Intent
 23
ARTICLE VI CLOSING CONDITIONS 
23
6.1
Conditions to the Buyer's Obligations
 23
6.2
Conditions to the Sellers' Obligations
 25
ARTICLE VII POST-CLOSING COVENANTS 
25
7.1
Litigation Support
 26
7.2
Transition
 26
7.3
Confidentiality
 26
7.4
Consulting Agreement
 26
7.5
Compliance with Laws
 26
ARTICLE VIII INDEMNIFICATION 
26
8.1
Indemnification by the Sellers
 26
8.2
Indemnification by the Buyer
 27
8.3
Survival and Time Limitations
 27
8.4
Limitations on Indemnification by the Sellers
 27
8.5
Claims Against the Company
 27
8.6
Third-Party Claims
 28
8.7
Other Indemnification Matters
 29
8.8
Exclusive Remedy
 29
ARTICLE IX TAX MATTERS 
29
9.1
Tax Indemnification
 29
9.2
Reserved  30
9.3
Tax Periods Beginning Before and Ending After the Closing Date
 30
9.4
Cooperation on Tax Matters
 30
9.5
Certain Transfer Taxes
 30
ARTICLE X MISCELLANEOUS 
30
10.1
No Third-Party Beneficiaries
 30
10.2
Entire Agreement
 30
10.3
Successors and Assigns
30
10.4
Counterparts
30
10.5
Notices
 31
10.6
Jurisdiction; Service of Process
 31
10.7
Venue
 31
10.8
Governing Law
 32
10.10
Severability
 32
10.11
Expenses
 32
10.12
Construction
 32
10.13
Specific Performance
 33
10.14
Further Assurances
 33
10.15
Public Announcement
 33



 
 

--------------------------------------------------------------------------------

APPENDIX
A            Form of Legal Opinion
EXHIBITS
A            Consulting Agreements
B            Secured Convertible Promissory Notes
C.            Form of Certificate of Designation
D.            Asset List


SCHEDULES
4.1                          Organization
4.5                          Financial Statements
4.9                          Tangible Personal Property
4.10(a)                Accounts Receivable
4.10(b)               Accounts Payable
4.12                       Real Property
4.13                       Material Contracts
4.14                       Intellectual Property
4.15                       Tax Returns, Audits and Elections
4.16                       Permits
4.17                       Litigation and Orders
4.18                       Product and Service Warranties
4.20                       Employees
4.21                       Employee Benefit Plans
4.22                       Major Customers
4.23                       Related Persons Transactions
4.24                       Indebtedness and Guaranties
4.25                       Capital Expenditures
4.26                       Insurance
8.1                          Indemnification





--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (this "Agreement") is entered into as of March
15th 2016, by and among Alpine 4 Technologies, Ltd., a Delaware corporation (the
"Buyer"), Quality Circuit Assembly, Inc.., a California corporation
(collectively, the "Company"), Jeffrey L. Moss and Dwight B. Hargreaves (each a
"Seller," and collectively, the "Sellers"),.  The Buyer, the Sellers, and the
Company may each be referred to herein as a "Party" and collectively as the
"Parties."
STATEMENT OF PURPOSE
The Sellers own a majority of all of the outstanding capital stock of the
Company, which operates under the business names of Quality Circuit Assembly,
Inc. and which are engaged in the business of the manufacturing electronic
circuit boards, build boxes and other electronic and wiring services (such
business operations as conducted on the Closing Date, consistent with past
practice, are hereinafter referred to as the "Business").  Pursuant to this
Agreement, the Buyer hereby agrees to purchase from the Sellers, and the Sellers
hereby agrees to sell to the Buyer, all of the outstanding capital stock of the
Company for the consideration and on the terms and subject to the conditions set
forth in this Agreement.
ARTICLE I
DEFINITIONS
"Accounts Payable" means all trade and other accounts payable, including accrued
expenses, owed by the Company.
"Accounts Receivable" means all trade and other accounts receivable and other
Indebtedness owing to the Company.
"Active Employees" means all employees employed by the Company, including
employees on temporary leave of absence, including family medical leave,
military leave, temporary disability or sick leave, but excluding employees on
long-term disability leave.
"Affiliate" means, with respect to a specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified Person.  The term "control" means (a) the possession,
directly or indirectly, of the power to vote 50% or more of the securities or
other equity interests of a Person having ordinary voting power, (b) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, by contract or otherwise, or
(c) being a director, officer, executor, trustee or fiduciary (or their
equivalents) of a Person or a Person that controls such Person.  With respect to
a Person who is an individual, "control" by the spouse of such Person, or by any
ancestor or descendant of such Person or such Person's spouse who resides in the
same house as such Person, shall be deemed control by such Person.
"Affiliated Group" means an affiliated group as defined in Code Section 1504 (or
any analogous combined, consolidated or unitary group defined under state, local
or foreign income Tax law).
"Alpine 4 Stock" means the shares of common stock, par value $0.0001 per share,
of Buyer.
"Assets" means the following assets of the Company:  See Exhibit F
 "Balance Sheet" means the balance sheets of the Company as of December 31,
2015, of which are attached to Schedule 4.5.
"Business Day" means any day that is not a Saturday, Sunday or a Federal public
holiday.
 

--------------------------------------------------------------------------------

"Buyer Material Adverse Effect" means any result, occurrence, fact, change,
event or effect that would be or could reasonably be expected to be, either
individually or in the aggregate (taking into account all other results,
occurrences, facts, changes, events or effects), materially adverse to the
business of the Buyer, capitalization, financial condition, operating results,
or operations of the Buyer, taken as a whole, or to the ability to timely
consummate the Transactions.
"Closing Date Debt" means all Indebtedness, if any, of the Company outstanding
immediately prior to the Closing.
"Code" means the Internal Revenue Code of 1986, as amended.
"Company" means the Company and, to the extent relevant to the Liabilities of
the Company, any predecessor of the Company.
"Company Benefit Plan" means each Employee Benefit Plan (as defined below) that
is sponsored, maintained or contributed to by the Company or any of its ERISA
Affiliates, or with respect to which the Company or any of its ERISA Affiliates
has any direct or indirect obligation to make contributions or with respect to
which the Company or any of its ERISA Affiliates has or could incur any
liability.
 "Confidential Information" means information concerning the Business or the
affairs of the Company, including information relating to customers, clients,
suppliers, distributors, investors, lenders, consultants, independent
contractors or employees, customer and supplier lists, price lists and pricing
policies, cost information, financial statements and information, budgets and
projections, business plans, production costs, market research, marketing plans
and proposals, sales and distribution strategies, processes and business
methods, technical information, pending projects and proposals, new business
plans and initiatives, research and development projects, inventions,
discoveries, ideas, technologies, trade secrets, know-how, formulae, technical
data, designs, patterns, marks, names, improvements, industrial designs, mask
works, compositions, works of authorship and other Intellectual Property,
devices, samples, plans, drawings and specifications, photographs and digital
images, computer software and programming, all other confidential information
and materials relating to the Business or affairs of the Company, and all notes,
analyses, compilations, studies, summaries, reports, manuals, documents and
other materials prepared by or for the Company containing or based in whole or
in part on any of the foregoing, whether in verbal, written, graphic, electronic
or any other form and whether or not conceived, developed or prepared in whole
or in part by the Company.
"Consent" means any consent, approval, authorization, permission or waiver.
"Contract" means any contract, obligation, understanding, commitment, lease,
license, purchase order, work order, bid or other agreement, whether written or
oral and whether express or implied, together with all amendments and other
modifications thereto.
"Contract Loss" means a Loss resulting from the cost of performance of a
Contract exceeding the revenue derived from such Contract.
"Customer" means any Person who is or was a customer or client of the Company on
the date of this Agreement or during the 12 month period prior to such date.
"Employee Benefit Plan" means, whether written or unwritten, any (a) qualified
or nonqualified Employee Pension Benefit Plan or deferred compensation or
retirement plan or arrangement, (b) Employee Welfare Benefit Plan,
(c) equity-based plan or arrangement (including any stock option, stock
purchase, stock ownership, stock appreciation or restricted stock plan) or
material fringe benefit or other incentive plan or arrangement, or
(d) employment, consulting, bonus, incentive, vacation, sick leave, severance,
termination, retention, change of control, profit-sharing, disability, medical,
life insurance, scholarship or tuition reimbursement, fringe benefit or other
similar plan, program, agreement, payroll practice or commitment.
 
2

--------------------------------------------------------------------------------

"Employee Pension Benefit Plan" has the meaning set forth in ERISA Section 3(2),
whether or not such plan is subject to ERISA.
"Employee Welfare Benefit Plan" has the meaning set forth in ERISA Section 3(1),
whether or not such plan is subject to ERISA.
"Encumbrance" means any lien, mortgage, pledge, encumbrance, charge, security
interest, adverse or other claim, community property interest, condition,
equitable interest, option, warrant, right of first refusal, easement, profit,
license, servitude, right of way, covenant, zoning or other restriction of any
kind or nature.
"Environmental Law" means any Law relating to the environment, health or safety,
including any Law relating to the presence, use, production, generation,
handling, management, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of any material, substance or waste limited or
regulated by any Governmental Body.
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means, with respect to any entity, trade or business, any
other entity, trade or business that is a member of a group described in Code
Section 414(b), (c), (m) or (o) or ERISA Section 4001(b)(l) that includes the
first entity, trade or business, or that is a member of the same "controlled
group" as the first entity, trade or business pursuant to ERISA Section
4001(a)(14), without regard to whether or not each such entity, trade or
business is subject to the Code or ERISA.
"Excluded Liabilities" shall mean the following liabilities for which the
Company is not and shall not be liable, and for which Buyer shall not be liable
following the Closing or which shall be paid by the Company or the Sellers prior
to closing: [LIST]
"GAAP" means generally accepted accounting principles in the United States as
set forth in pronouncements of the Financial Accounting Standards Board (and its
predecessors) and the American Institute of Certified Public Accountants and,
unless otherwise specified, as in effect on the date hereof or, with respect to
any financial statements prepared prior to the date hereof, the date such
financial statements were prepared.
"Governmental Body" means any federal, state, local, foreign or other government
or quasi-governmental authority or any department, agency, subdivision, court or
other tribunal of any of the foregoing.
"Hazardous Substance" means any existing, stored or transported material,
substance or waste that is limited or regulated by any Governmental Body or,
even if not so limited or regulated, could pose a hazard to the health or safety
of the occupants of the Real Property or adjacent properties or any property or
facility formerly owned, leased or used by the Company.  The term includes
asbestos, polychlorinated biphenyls, petroleum products and all materials,
substances and wastes regulated under any Environmental Law.
 
3

--------------------------------------------------------------------------------

"Indebtedness" means as to any Person at any time: (a) obligations of such
Person for borrowed money; (b) obligations of such Person evidenced by bonds,
notes, debentures or other similar instruments; (c) obligations of such Person
to pay the deferred purchase price of property or services (including
obligations under noncompete, consulting or similar arrangements), except trade
accounts payable of such Person arising in the Ordinary Course of Business that
are not past due by more than 90 days or that are being contested in good faith
by appropriate proceedings diligently pursued and for which adequate reserves
have been established on the financial statements of such Person; (d) any
indebtedness arising under capitalized leases, conditional sales Contracts or
other similar title retention instruments; (e) indebtedness or other obligations
of others directly or indirectly guaranteed by such Person; (f) obligations
secured by an Encumbrance existing on any property or asset owned by such
Person; (g) reimbursement obligations of such Person relating to letters of
credit, bankers' acceptances, surety or other bonds or similar instruments;
(h) Liabilities of such Person relating to unfunded, vested benefits under any
Employee Benefit Plan (excluding obligations to deliver stock pursuant to stock
options or stock ownership plans); (i) net payment obligations incurred by such
Person pursuant to any hedging agreement; (j) all liabilities under any interest
rate protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement or other similar agreement designed to
protect such Person against fluctuations in interest rates; and (k) all
interest, fees and other expenses owed with respect to indebtedness described in
the foregoing clauses (a) through (j).
"Intellectual Property" means, with respect to the Company's Business, all
(a) inventions (whether patentable or unpatentable and whether or not reduced to
practice), improvements thereto, and patents, patent applications, and patent
disclosures, together with re-issuances, continuations, continuations-in-part,
revisions, extensions and reexaminations thereof; (b) trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with
translations, adaptations, derivations and combinations thereof and including
goodwill associated therewith, and applications, registrations, and renewals in
connection therewith; (c) copyrightable works, copyrights, and applications,
registrations and renewals in connection therewith; (d) mask works and
applications, registrations and renewals in connection therewith; (e) trade
secrets and Confidential Information; (f) computer software, in object and
source code format (including data and related documentation); (g) plans,
drawings, architectural plans and specifications; (h) websites; (i) other
proprietary rights; and (j) copies and tangible embodiments and expressions (in
whatever form or medium) of any of the foregoing, including all improvements and
modifications thereto and derivative works thereof.
"IRS" means the U.S. Internal Revenue Service.
"Knowledge" of any Person means (a) the actual knowledge of such Person or
(b) the knowledge that a reasonable Person should have after reasonable inquiry
of employees, directors and officers of such Person (in the case of a legal
entity).  Notwithstanding the foregoing, references to the "Sellers' Knowledge"
mean the actual knowledge of the Sellers and references to the "Company's
Knowledge" mean the actual knowledge of Sellers and the knowledge that he should
have after reasonable inquiry of the employees, directors and officers of the
Company or in the reasonable exercise of his professional duties.
"Law" means any federal, state, local, foreign or other law, statute, ordinance,
regulation, rule, regulatory or administrative guidance, Order, constitution,
treaty, principle of common law or other restriction of any Governmental Body.
"Liability" means any liability, obligation or commitment of any kind or nature,
whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, or due or to become due.
 
4

--------------------------------------------------------------------------------

"Loss" means any loss, claim, demand, Order, damage (excluding, with respect to
indemnification claims between Sellers and Buyer (and not with respect to
indemnification claims involving third parties), consequential damages),
penalty, fine, cost, settlement payment, Liability, Tax, Encumbrance, expense,
fee, court costs or reasonable attorneys' fees and expenses.
"Material Adverse Effect" means any result, occurrence, fact, change, event or
effect that would be or could reasonably be expected to be, either individually
or in the aggregate (taking into account all other results, occurrences, facts,
changes, events or effects), materially adverse to the Business, assets,
Liabilities, capitalization, financial condition, operating results, or
operations of the Company, taken as a whole, or to the ability of the Company
and the Sellers to timely consummate the Transactions, except to the extent
resulting from (a) changes in general local, domestic, foreign, or international
economic conditions, (b) changes affecting generally the industries or markets
in which the Company operates, (c) acts of war, sabotage or terrorism, military
actions or the escalation thereof, (d) any changes in applicable laws or
accounting rules or principles, including changes in GAAP, (e) changes due to
compliance by Sellers or the Company with the terms of, or the taking of any
action contemplated or permitted by, this Agreement, or (f) the announcement of
the Transactions.
 "Order" means any order, award, decision, injunction, judgment, ruling, decree,
charge, writ, subpoena or verdict entered, issued, made or rendered by any
Governmental Body or arbitrator.
"Organizational Documents" means (a) the certificate or articles of
incorporation and bylaws, (b) any documents comparable to those described in
clause (a) as may be applicable pursuant to any Law and (c) any amendment or
modification to any of the foregoing.
"Ordinary Course of Business" means the ordinary course of the conduct of the
Business by the Company, consistent with past operating practices.
"Party" means the Buyer, the Company and the Sellers.
"Permit" means any permit, license or Consent issued by any Governmental Body or
pursuant to any Law.
"Permitted Encumbrance" means (a) any mechanic's, materialmen's or similar
statutory lien incurred in the Ordinary Course of Business for monies not yet
due, (b) any lien for Taxes not yet due, and (c) any purchase money lien or lien
securing rental payments under capital lease arrangements to the extent related
to the assets purchased or leased.
"Person" means any individual, corporation, limited liability company,
partnership, company, sole proprietorship, joint venture, trust, estate,
association, organization, labor union, Governmental Body or other entity.
"Proceeding" means any proceeding, charge, complaint, claim, demand, notice,
action, suit, litigation, hearing, audit, investigation, arbitration or
mediation (in each case, whether civil, criminal, administrative, investigative
or informal) commenced, conducted, heard or pending by or before any
Governmental Body, arbitrator or mediator.
 "Related Person" means (a) with respect to a specified individual, any member
of such individual's Family and any Affiliate of any member of such individual's
Family, and (b) with respect to a specified Person other than an individual, any
Affiliate of such Person and any member of the Family of any such Affiliates
that are individuals.  The "Family" of a specified individual means the
individual, such individual's spouse and former spouses, any other individual
who is related to the specified individual or such individual's spouse or former
spouse within the third degree of consanguinity, and any other individual who
resides with the specified individual.
 
5

--------------------------------------------------------------------------------

"Representative" means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.
"SEC" means the United States Securities and Exchange Commission.
"Securities Act" means the Securities Act of 1933, as amended.
"Share" means any issued and outstanding share of common stock, no par value, of
the Company.
 "Tax" means (A) any federal, state, local, foreign or other income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, general service,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
however denominated, or computed, and including any interest, penalty, or
addition thereto, whether disputed or not; (B) Liability for the payment of any
amounts of the type described in clause (A) arising as a result of being (or
ceasing to be) a member of any Affiliated Group (or being included (or required
to be included) in any Tax Return relating thereto); and (C) Liability for the
payment of any amounts of the type described in clause (A) or (B) as a
transferee or successor, by Contract or from any express or implied obligation
to indemnify or otherwise assume or succeed to the Liability of any other
Person.
"Tax Return" means any return, declaration, report, claim for refund, or
information return or other document or statement relating to Taxes, including
any form, schedule or attachment thereto and any amendment or supplement
thereof.
"Trading Day" means any day on which the New York Stock Exchange is open for
trading, whether or not any of the Alpine 4 Stock is actually traded on that
exchange or on that day.
"Transactions" means the transactions contemplated by the Transaction Documents.
"Transaction Documents" means this Agreement, the Consulting Agreement, the
Notes, the Security Agreement, and all other written agreements, documents and
certificates contemplated by any of the foregoing documents.
"Transaction Payments" includes, without limitation (i) all of the Sellers'
Transaction Expenses, if any, and (ii) all severance, change in control,
stay-pay, bonus or other similar payments to any current or former employees,
officers, directors or managers of the Company or any of its Affiliates arising
as a result of the Transactions, together, without duplication, with any Taxes
payable as a result of such payments; except in either case to the extent such
have been paid and fully discharged by the Sellers or the Company prior to the
Closing.
ARTICLE II
SALE AND PURCHASE OF SHARES
2.1            Sale and Purchase of Shares.  Subject to the terms and conditions
of this Agreement, the Buyer will purchase from the Sellers, and Sellers will
sell and deliver to the Buyer, all of the Shares owned by Sellers, which Shares
equal one hundred percent (100%) of the issued and outstanding Shares of the
Company, broken out as follows:
Name
Number of shares of Quality Circuit Assembly, Inc., and percentage of total
outstanding shares
Jeffrey L. Moss  55%
 
Dwight B. Hargreaves   45%
 

 

 
6

--------------------------------------------------------------------------------

2.2            Purchase Price.
(a)            The total consideration for the Shares (the "Purchase Price")
shall be $5,000,000, which is the sum of the Cash Consideration and the
Convertible Note Consideration, each as hereinafter defined.
(b)            The "Cash Consideration" shall be $3,000,000, which shall be
allocated to the Sellers as follows:  $1,650,000 to Jeffrey L Moss and
$1,350,000 to Dwight B. Hargreaves, subject to adjustments as described in
Section 6.2, below.
(c)            The "Convertible Note Consideration," issued in favor of Sellers
only, shall consist of a two secured convertible promissory notes, in the
aggregate original principal amount of $2,000,000 (the "Note"), in substantially
the form set forth in Exhibit B hereto, secured by a subordinated security
interest in the assets of the Company (the "Security Agreement") in
substantially the form set forth in Exhibit C hereto. The Parties agree that the
terms of the Notes shall include the following: (i) the Notes shall be secured
by a subordinated security interest in the Assets of the Company; (ii) the
principal shall bear interest at 5%; (iii) the Notes will be amortized over 10
years and have a balloon payment on the 36 month anniversary of the Effective
Date of this Agreement. One Note shall be made payable to Mr. Moss in the
principal amount of $1,100,000, and the other Note shall be made payable to Mr.
Hargreaves in the principal amount of $900,000.  Other than the principal
amounts, the Notes shall have the same terms.
(d)            Any Common Shares issued pursuant to the Notes (the "Conversion
Shares") shall bear restrictive legends that reference the applicable securities
laws.
(e)            At the Closing, subject to the terms and conditions of this
Agreement,
(i)
The Sellers shall transfer all of the Shares of the Company owned by the Sellers
to the Buyer by delivering to the Buyer the certificates therefor, with all
necessary endorsements and assurances in order to permit immediate registration
of the transfer thereof on the books of the Company, free and clear of any
Encumbrances (other than restrictions on transfer imposed by applicable
securities Law), accompanied by duly executed stock powers, in form and
substance reasonably satisfactory to the Buyer, and

(ii)
against receipt of the Shares, the Buyer shall issue, deliver, and pay, as
applicable, the Securities Consideration, the Convertible Promissory Note
Consideration, and the Cash Consideration as follows: (A) the Notes (as
described above); (B) Cash Consideration of $3,000,000 shall be paid to the
Sellers, in the amounts set forth in Section 2.2(c) above, by wire transfers of
immediately available funds to bank accounts designated by the Sellers on the
Signature Page hereto.

 
7

--------------------------------------------------------------------------------

2.3            Closing.  Buyer has had until and through the Closing Date
(defined below), in which to conduct due diligence (the "Due Diligence Period").
Sellers provided Buyer with all documents and information concerning the
Business and the Assets as Buyer requested, including without limitation all
ledgers and financial statements, income documentation, sales history, sales tax
records, client records, client and prospective client lists, employee salaries
and benefits, and all other pertinent documents, in each case, to the extent
requested throughout the Due Diligence Period by Buyer to objectively evaluate
the Business.  Following such Due Diligence Period, the closing of the
Transactions (the "Closing") to be performed on the Closing Date will take place
remotely via the exchange of documents and signatures as the Buyer and the
Sellers may mutually determine (the "Closing Date").  The sale, assignment,
transfer and conveyance to the Buyer of the Shares will be deemed effective as
12:01 a.m. on the Closing Date.
2.4            Non-Compete.  In connection with the purchase of the Shares by
the Buyer, Sellers hereby agrees that during the term of Sellers' Consulting
Agreement (and any extensions), and for a period of two (2) years from the date
of the last payment made on the Notes, Sellers shall not accept employment with
or render any service to, or acquire or own, directly or indirectly, any
ownership interest, any direct competitor of the Company or create or engage in
creating or conducting a competing business anywhere within the geographic area
in which the Company conducts Business or provides services during the time of
Sellers' consulting or other business relationship with the Company; provided,
however, that the Parties agree that if there occurs an Event of Default under
the Notes, subject to all applicable cures set forth in the Notes, the
non-compete described in this Section 2.4 shall become void and of no further
force or effect.
2.5            Tax Withholding. Notwithstanding anything to the contrary in this
Article II, to the extent required by the Code or applicable Law, the Buyer
shall be permitted to deduct and withhold for taxes any required amounts from
the Purchase Price (or any portion thereof), as reasonably determined by the
Buyer .  Any tax amounts so deducted or withheld shall be treated as if paid to
the Party for whom the tax deduction or withholding was required; provided,
however, that the withholding Party shall have properly remitted such tax
amounts withheld to the appropriate authorities.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
Each Seller represents and warrants to the Buyer, severally and not jointly,
that the following representations are true and complete as of the Closing Date:
3.1            Authority.  Seller has full power, authority and legal capacity
to execute and deliver the Transaction Documents to which Seller is a party and
to perform the Sellers' obligations thereunder.  This Agreement constitutes the
valid and legally binding obligation of the Seller, enforceable against Sellers
in accordance with the terms of this Agreement.  Upon the execution and delivery
by Seller of each Transaction Document to which Seller is a party, such
Transaction Document will constitute the valid and legally binding obligation of
Seller enforceable against Seller in accordance with the terms of such
Transaction Document.
3.2            Share Ownership.  Each Seller owns of record and beneficially the
number of Shares set forth next to Seller's name on the Signature Page hereto,
free and clear of any Encumbrance or restriction on transfer (other than any
restriction under any securities Law).  Neither Seller is a party to any option,
warrant, purchase right, right of first refusal, call, put or other Contract
(other than this Agreement) that could require Seller to sell, transfer or
otherwise dispose of any Shares.  At the Closing, Seller will have duly
transferred to the Buyer all of Seller's Shares, free and clear of any
Encumbrance, and such shares constitute 100% of the issued and outstanding stock
of the Company.
 
8

--------------------------------------------------------------------------------

3.3            No Conflicts.  Neither the execution and delivery of this
Agreement nor the performance of the Transactions will, directly or indirectly,
with or without notice or lapse of time:  (a) violate any Law to which Seller,
or any of Seller's Shares, is subject; (b) violate, conflict with, result in a
breach of, constitute a default under, result in the acceleration of or give any
Person the right to accelerate the maturity or performance of, or to cancel,
terminate, modify or exercise any remedy under, any Contract to which Seller is
a party or by which Seller is bound or to which any of Seller's Shares is
subject or the performance of which is guaranteed by Seller; or (c) result in
the imposition of any Encumbrance on any of Seller's Shares.  Seller need not
notify, make any filing with, or obtain any Consent of, any Person in order to
perform the Transactions.
3.4            Litigation.  There is no Proceeding pending or, to Seller's
Knowledge, threatened or anticipated against Seller relating to or affecting the
Transactions.
3.5            Brokers' Fees. N/A
3.6            Securities Law.
(a)            Seller acknowledges that the offer and sale of the Securities
Consideration is intended to be exempt from registration under the Securities
Act and all applicable state securities Law.
(b)            Seller:  (i) has been furnished with a copy of Buyer's SEC
filings filed with the SEC and all reports or documents required to be filed
thereafter with the SEC pursuant to the Securities Exchange Act of 1934, as
amended; (ii) has been provided copies of all other reasonably requested
material information regarding Buyer; and (iii) has been afforded an opportunity
to ask questions of, and receive answers from, management of Buyer in connection
with the Securities Consideration.  Seller has not been furnished with any oral
or written representation in connection with the purchase of the Securities
Consideration by or on behalf of Buyer that Seller has relied on that is not
contained in this Agreement.
(c)            Seller: (i) is an "accredited investor" as defined in Rule 501 of
Regulation D under the Securities Act; (ii) has obtained, in its judgment,
sufficient information to evaluate the merits and risks of the purchase of the
Securities Consideration; (iii) has sufficient knowledge and experience in
financial and business matters to evaluate the merits and risks associated with
such purchase of the Securities Consideration and to make an informed investment
decision with respect thereto; and (iv) has consulted with its own advisors with
respect to the purchase of the Securities Consideration.  
(d)            The Securities Consideration is being acquired for Seller's own
account for investment and not for the benefit or account of any other Person
and not with a view to, or in connection with, any resale or distribution
thereof unless the shares of such Securities Consideration are subsequently
registered under the Securities Act and under the applicable securities Law of
such states or an exemption from such registration is otherwise available. 
Seller fully understands and agrees that it may have to bear the economic risk
of the investment in the Securities Consideration for an indefinite period of
time because, among other reasons, such Securities Consideration has not been
registered under the Securities Act or under the securities Law of any states,
and, therefore, the shares of such Securities Consideration are "restricted
securities" and cannot be resold, pledged, assigned or otherwise disposed of
unless they are subsequently registered under the Securities Act and under the
applicable securities Law of such states or an exemption from such registration
is otherwise available.  Seller understands that Buyer is not under any
obligation to register such Securities Consideration on Seller's behalf or to
assist Seller in complying with any exemption from registration under the
Securities Act or applicable state securities Law, except as set forth in the
Transactional Documents.  Seller understands that unless the shares of such
Securities Consideration are eligible for sale pursuant to Rule 144(d), Buyer
may require, as a condition to registering the transfer of such Securities
Consideration, an opinion of counsel satisfactory to Buyer to the effect that
such transfer does not violate such registration requirements.
 
9

--------------------------------------------------------------------------------

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY
The Sellers and the Company, jointly and severally, represent and warrant to the
Buyer as follows:
4.1            Organization, Qualification and Corporate Power.  Schedule 4.1
sets forth the Company's jurisdiction of incorporation, the other jurisdictions
in which it is qualified to do business, and its directors and officers.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation.  The Company is duly
qualified to do business and is in good standing under the laws of its
jurisdiction of organization and the laws of each jurisdiction where such
qualification is required.  Each of the Company has full corporate power and
authority to conduct the businesses in which it is engaged, to own and use the
properties and assets that it purports to own or use and to perform its
obligations.  The Company do not currently maintain, nor has at any time in the
past maintained, employees or assets of any kind in any jurisdiction outside of
the United States, except as set forth on Schedule 4.1. Each of the Company has
delivered to the Buyer correct and complete copies of the Organizational
Documents of the Company.  The Company is not in violation of any of its
Organizational Documents.  The minute books, the stock certificate books and the
stock ledger of the Company, in each case as delivered or made available to the
Buyer, are correct and complete.  Neither of the Company has, within the last
five years, (i) used any trade names or assumed names other than the trade names
or assumed names set forth on Schedule 4.1 or (ii) operated any business other
than the Business, except as set forth on Schedule 4.1.
4.2            Capitalization.  The entire authorized capital stock of the
Company is as follows:
Company
Authorized
Outstanding
Quality Circuit Assembly
Common Stock
   
Quality Circuit Assembly
Preferred Stock
   



All such outstanding shares are owned of record and beneficially by the Sellers
as identified in Section 2.1 above, and there are no other owners or holders of
shares of either of the Company.  All of the outstanding capital stock of the
Company has been duly authorized and is validly issued, fully paid and
nonassessable.  There are no outstanding securities convertible or exchangeable
into capital stock of either of the Company or any options, warrants, purchase
rights, subscription rights, preemptive rights, conversion rights, exchange
rights, calls, puts, rights of first refusal or other Contracts that could
require the Company to issue, sell or otherwise cause to become outstanding or
to acquire, repurchase or redeem capital stock of the Company.  There are no
outstanding stock appreciation, phantom stock, profit participation or similar
rights with respect to the Company.  The Company has not violated any securities
Law in connection with the offer, sale or issuance of any of its capital stock
or other equity or debt securities.  There are no voting trusts, proxies or
other Contracts relating to the voting of the capital stock of the Company.  The
Company do not control or own, directly or indirectly, any equity or profits
interests in any Person or have the power, directly or indirectly, to elect any
Persons to the board of directors or comparable governing body of any other
Person.
 
10

--------------------------------------------------------------------------------

4.3            Authority.  The Company has full corporate power and authority to
execute and deliver this Agreement and each Transaction Document to which the
Company is a party, and to perform its obligations hereunder and thereunder. 
The execution, delivery and performance by the Company of this Agreement and
each Transaction Document to which the Company is a party have been duly
authorized by the board of directors of the Company.  This Agreement and each
Transaction Document to which the Company is a party constitutes the valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with the terms thereof.  Upon the execution and delivery by the
Company of each Transaction Document to which the Company is a party, such
Transaction Document will constitute the valid and legally binding obligation of
the Company enforceable against the Company in accordance with the terms of such
Transaction Document.
4.4            No Conflicts.  Neither the execution and delivery of this
Agreement nor the performance of the Transactions will, directly or indirectly,
with or without notice or lapse of time:  (a) violate any Law to which the
Company or any asset owned or used by the Company is subject; (b) violate any
Permit held by the Company or give any Governmental Body the right to terminate,
revoke, suspend or modify any Permit held by the Company; (c) violate any
Organizational Document of the Company; (d) violate, conflict with, result in a
breach of, constitute a default under, result in the acceleration of or give any
Person the right to accelerate the maturity or performance of, or to cancel,
terminate, modify or exercise any remedy under, any Material Contract; (e) cause
the Buyer or the Company to have any Liability for any Tax; or (f) result in the
imposition of any Encumbrance upon any asset owned or used by the Company.  The
Company does not need to notify, make any filing with, or obtain any Consent of
any Person in order to perform the Transactions.
4.5            Financial Statements.
(a)            Attached to Schedule 4.5 are the following financial statements
(collectively, the "Financial Statements"):  (i) unaudited balance sheets of the
Company as of December 31 for each of the years 2012 to 2015, and statements of
income, changes in stockholders' equity, and cash flow for each of the fiscal
years then ended; and (ii) an unaudited, consolidated balance sheet (the
"Interim Balance Sheet") of the Company as of December 31st 2015, and statements
of income, changes in stockholders' equity, and cash flow for the 3-month period
then ended.  Except as set forth on Schedule 4.5, the Financial Statements have
been prepared in accordance with [GAAP], applied on a consistent basis
throughout the periods covered thereby, and present fairly the financial
condition of the Company as of and for their respective dates and periods
covered thereby; provided, however, that the interim financial statements
described in clause (ii) above are subject to normal, recurring year-end
adjustments (which will not be, individually or in the aggregate, materially
adverse) and lack notes (which, if presented, would not differ materially from
the notes accompanying the Balance Sheet).
(b)            The Company's books and records maintained in the ordinary course
of business (including all financial records, business records, customer lists,
and records pertaining to products or services delivered to customers) (i) are
complete and correct in all material respects and all transactions to which it
is or has been a party are accurately reflected therein in all material respects
on an accrual basis, (ii) reflect all material discounts, returns and allowances
granted by it with respect to the periods covered thereby, (iii) have been
maintained in accordance with customary and commercially reasonable business
practices in its industry, (iv) form the basis for the Financial Statements with
respect to the Company and (v) reflect in all material respects the assets,
liabilities, financial position, results of operations and cash flows of it on
an accrual basis.  To the Knowledge of the Company and the Sellers, all
computer-generated reports and other computer output included in its books and
records are complete and correct in all material respects and were prepared in
accordance with commercially reasonable business practices based upon accurate
data.  The Company's management information systems are adequate for the
preservation of relevant information and the preparation of accurate reports.
(c)            To the Knowledge of the Company and the Sellers, there are no
events of fraud, whether or not material, that involve management or other
employees of the Company who have a significant role in the Company's financial
reporting and/or relate to the Business.
 
11

--------------------------------------------------------------------------------

4.6            Absence of Certain Changes.  Except as disclosed on Schedule 4.6,
since December 31, 2015 (the "Interim Date"), there has not been any Material
Adverse Effect and no event has occurred or circumstance exists that reasonably
could result in any such Material Adverse Effect.  Since the Interim Date, the
Company has:
(a)            not sold, leased, transferred or assigned any asset, other than
for fair consideration in the Ordinary Course of Business or made any
distributions of any assets (cash or otherwise) to any of its Affiliates;
(b)            not sold, leased, transferred or assigned any of its assets,
tangible or intangible, other than the sale or transfer of inventory or
immaterial assets for fair consideration in the Ordinary Course of Business;
(c)            not experienced any material damage, destruction or loss other
than ordinary wear and tear (whether or not covered by insurance) to its
property or assets in excess of $25,000 in the aggregate;
(d)            not entered into any Contract (or series of reasonably related
Contracts, each of which materially relates to the underlying transaction as a
whole) involving more than $25,000 or that cannot be terminated without penalty
on less than six months' notice, with the exception of inventory purchase
orders;
(e)            not accelerated, terminated, modified or cancelled any Contract
or Permit (or series of reasonably related Contracts or Permits) involving more
than $25,000 annually to which the Company is a party or by which it or its
assets is bound, and the Company has not received notice that any other party to
such a Contract or Permit (or series of reasonably related Contracts or Permits)
has accelerated, terminated, modified or cancelled the same, other than as set
forth in Paragraph 4.6(o);
(f)            not had an Encumbrance (other than Permitted Encumbrances)
imposed upon it or any of its assets;
(g)            not (i) made any capital expenditure (or series of related
capital expenditures) either involving more than $25,000, except for certain
software development expenditures, or outside the Ordinary Course of Business
(ii) failed to make any scheduled capital expenditures or investments when due,
or (iii) made any capital investment in, any loan to, or any acquisition of the
securities or assets of, any other Person (or series of related capital
investments, loans or acquisitions) involving more than $25,000;
(h)            not delayed or postponed the payment of accounts payable and
other Liabilities, accelerated the collection of accounts receivable, in either
case outside the Ordinary Course of Business, or altered any accounting method
or practice;
(i)            not issued, created, incurred or assumed any Indebtedness (or
series of related Indebtedness) involving more than $25,000 in the aggregate or
delayed or postponed the payment of accounts payable or other Liabilities beyond
the original due date;
(j)            not canceled, compromised, waived or released any right or claim
(or series of related rights or claims) or any Indebtedness (or series of
related Indebtedness) owed to it, in any case involving more than $25,000;
 
12

--------------------------------------------------------------------------------

(k)            not issued, sold or otherwise disposed of any of its capital
stock, or granted any options, warrants or other rights to acquire (including
upon conversion, exchange or exercise) any of its capital stock or declared, set
aside, made or paid any dividend or distribution with respect to its capital
stock (whether in cash or in kind) or redeemed, purchased or otherwise acquired
any of its capital stock or amended any of its Organizational Documents;
(l)            not (i) conducted the Business outside the Ordinary Course of
Business, (ii) made any loan to, or entered into any other transaction with, any
of its directors, officers or employees on terms that would not have resulted
from an arms-length transaction, (iii) entered into any employment Contract or
modified the terms of any existing employment Contract, (iv) granted any
increase in the compensation of any of its directors, officers or employees
(including, without limitation, any increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment), or (v) adopted, amended, modified
or terminated any Employee Benefit Plan or other Contract for the benefit of any
of its directors, officers or employees;
(m)            not made, rescinded or changed any Tax election, changed any Tax
accounting period, adopted or changed any accounting method, filed any amended
Tax Return, entered into any closing agreement, settled any Tax claim,
assessment or Liability, surrendered any right to claim a refund of Taxes,
consented to any extension or waiver of the limitation period applicable to any
Tax claim or assessment, or taken any other similar action relating to the
filing of any Tax Return or the payment of any Tax;
(n)            not had any Proceeding commenced nor, to the Knowledge of the
Company and the Sellers, threatened or anticipated relating to or affecting the
Company, the Business or any asset owned or used by it;
(o)            not suffered (i) any loss of any material customer, distribution
channel, sales location or source of supply of raw materials, inventory,
utilities or contract services or the receipt of any notice that such a loss may
be pending, or (ii) any occurrence, event or incident related to the Company
outside of the Ordinary Course of Business, it being understood that Sellers had
previously disclosed the cancellation of its contract with the Union Tribune
prior to December 31st 2015;
(p)            not estimated or recorded any Contract Loss in any single
instance of more than $5,000 or any Contract Losses in the aggregate of more
than $20,000;
(q)            not entered into any capital or operating leases.
(r)            not obtained or sought to obtain any Permit, other than Permits
obtained or sought in connection with the new building leased pursuant to the
office lease referenced in clause (q) of this Section 4.6; or
(s)            not agreed or committed to any of the foregoing.
4.7            No Undisclosed Liabilities.  The Company has not incurred any
Liability (and, to the Knowledge of the Company and the Sellers, no basis exists
for any Liability), except for (a) Liabilities to the extent reflected or
reserved against on the Interim Balance Sheet, (b) current Liabilities incurred
in the Ordinary Course of Business since the Interim Date (none of which results
from, arises out of, relates to, is in the nature of, or was caused by any
breach of Contract, breach of warranty, tort, infringement or violation of Law)
and (c) Liabilities that are not required to be reflected in the Company's
Financial Statements in accordance with GAAP and are individually or in the
aggregate not greater than $25,000.
 
13

--------------------------------------------------------------------------------

4.8            Title to and Sufficiency of Assets.  The Company has good and
marketable title to, or a valid leasehold interest in, the Assets, free and
clear of any Encumbrances except for Permitted Encumbrances and except for
properties and assets disposed of in the Ordinary Course of Business since the
Interim Date.  The Assets include (a) all tangible and intangible property and
assets necessary for the continued conduct of the Business and the provision of
services therewith as of the Closing in the same manner as conducted prior to
the Closing and in compliance in all material respects with all applicable Laws,
Material Contracts and Permits as of the Closing and (b) all property and assets
necessary to have generated the results of operations for the Business reflected
in the Financial Statements and to perform under the Material Contracts.  The
Company further represents and warrants that the Company will retain title to
the Assets, following the Closing, and irrespective of the status of the
consulting agreement between Sellers and the Company.
4.9            Accounts Receivable; Accounts Payable.
(a)            All Accounts Receivable as of the Closing Date represent or will
represent valid obligations arising from goods or services actually sold by the
Company in the Ordinary Course of Business.  Unless paid prior to the Closing
Date, to the Knowledge of the Company and the Sellers, the Accounts Receivable
are and will be as of the Closing Date collectible in accordance with their
terms net of the respective reserves shown on the Balance Sheet, the Interim
Balance Sheet and the accounting records of the Company as of the Closing Date,
respectively.  The foregoing reserves are calculated consistent with past
practices.  To the Knowledge of the Company and the Sellers, there is no
contest, claim, or right to set-off, other than warranty work in the Ordinary
Course of Business, under any Contract with any obligor of an Account Receivable
relating to the amount or validity of such Account Receivable.  Schedule 4.10(a)
contains a list of all Accounts Receivable as of the December 31, 2015, which
list sets forth the aging of such Accounts Receivable.
(b)            All Accounts Payable as of the Closing Date represent or will
represent valid obligations arising from purchases or commitments actually made
by the Company in the Ordinary Course of Business.  Unless paid prior to the
Closing Date, the Accounts Payable are and will be as of the Closing Date
current and payable in accordance with their terms net of the respective
reserves shown on the Balance Sheet, the Interim Balance Sheet and the
accounting records of the Company as of the Closing Date, respectively.  There
is no contest, claim, or right to set-off under any Contract with any obligee of
an Account Payable relating to the amount or validity of such Account Payable. 
Schedule 4.10(b) contains a list of all Accounts Payable as of December 31,
2015, which list sets forth the aging of such Accounts Payable.
4.10            Relationship with Business Partners, Vendors, Suppliers.  As of
the date of this Agreement, the Company has maintained positive business
relationships consistent with past practices with its business partners,
vendors, suppliers, and all others (collectively, the "Business Associates")
necessary for the operation of the Business of the Company.  Neither the Company
nor the Sellers is aware of any pending problems, issues, or concerns with the
relationships with any of the Company's Business Associates.
4.11            Contracts.
 
14

--------------------------------------------------------------------------------

(a)            The Company has provided to Buyer copies of, or access to, the
following Contracts to which the Company is a party or by which the Company is
bound or to which any asset of the Company is subject or under which the Company
has any rights or the performance of which is guaranteed by the Company or under
which the Company is conducting any of the Business (collectively, with the
Leases, Licenses and Insurance Policies, the "Material Contracts"): (i) each
Contract (or series of related Contracts) that involves delivery or receipt of
products or inventory of an amount or value in excess of $10,000 or that
involves expenditures or receipts in excess of $10,000; (ii) each Contract (or
series of related Contracts) that involves delivery or receipt of services
(other than with respect to products or inventory) of an amount or value in
excess of $10,000 or that involves expenditures or receipts in excess of
$10,000; (iii) each lease, rental or occupancy agreement, license, installment
and conditional sale agreement, and other Contract affecting the ownership of,
leasing of, title to, use of, or any leasehold or other interest in, any real or
personal property, including each Lease and License; (iv) each licensing
agreement or other Contract with respect to intellectual property of any third
party, including any agreement with any current or former employee, consultant
or contractor regarding the appropriation or non-disclosure of any Intellectual
Property or intellectual property of any third party; (v) each collective
bargaining agreement and other Contract to or with any labor union or other
employee representative of a group of employees; (vi) each joint venture,
partnership or Contract involving a sharing of profits, losses, costs or
Liabilities with any other Person; (vii) each Contract containing any covenant
that purports to restrict the business activity of the Company or limit the
freedom of the Company to engage in any line of business or to compete with any
Person; (viii) each Contract providing for payments to or by any Person based on
sales, purchases or profits, other than direct payments for goods; (ix) each
power of attorney; (x) each Contract entered into other than in the Ordinary
Course of Business that contains or provides for an express undertaking by the
Company to be responsible for consequential, incidental or punitive damages;
(xi) each Contract (or series of related Contracts) for capital expenditures in
excess of $10,000; (xii) each written warranty, guaranty or other similar
undertaking with respect to contractual performance other than in the Ordinary
Course of Business; (xiii) each Contract for Indebtedness with an outstanding
balance in excess of $10,000; (xiv) each employment or consulting Contract;
(xv) each Contract to which the Sellers or any Related Person of the Sellers or
of the Company is a party or otherwise has any rights, obligations or interests;
and (xvi) each Contract not terminable without penalty on less than six months'
notice.
(b)            Each Material Contract, with respect to the Company, is legal,
valid, binding, enforceable, in full force and effect and will continue to be so
on identical terms as of the Closing Date.  Each Material Contract, with respect
to the other parties to such Material Contract, to the Knowledge of the Company
and the Sellers, is legal, valid, binding, enforceable, in full force and effect
and will continue to be so on identical terms as of the Closing Date.  To the
Knowledge of the Company and the Sellers, the Company is not aware of any breach
or default, and is not aware of any event that has occurred that with notice or
lapse of time would constitute a breach or default, or permit termination,
modification or acceleration, under any Material Contract.  To the Company's
Knowledge and to the Sellers' Knowledge, no other party is in breach or default,
and no event has occurred that with notice or lapse of time would constitute a
breach or default, or permit termination, modification or acceleration, under
any Material Contract.  No party to any Material Contract has notified the
Company that it has repudiated any provision of any Material Contract.
(c)            There is no Contract to which the Company is a party and
performing work as a subcontractor for a prime contractor (a "Subcontract"),
which incorporates terms or conditions from the related Contract between the
prime contractor and the other Person party thereto (the "Prime Contract"),
where the terms and conditions incorporated into the Subcontract from the Prime
Contract (i) impose material obligations on the Company not expressly delineated
in the Subcontract (e.g., cannot incorporate by reference to the Prime Contract)
or (ii) require the Company to perform in a manner inconsistent with, or above
and beyond, the terms of Material Contracts (which are not Subcontracts)
previously provided to the Buyer .
 
15

--------------------------------------------------------------------------------

4.12            Intellectual Property.
(a)            Except as set forth on Schedule 4.14, the Company is the sole and
exclusive legal and beneficial, and, as to registered Intellectual Property,
record, owner of all right, title and interest in and to the Intellectual
Property, and has, to the Knowledge of the Company and the Sellers, the valid
right to use all other intellectual property of any third party used in or
necessary for the conduct of the Company's current business or operations, in
each case, free and clear of Encumbrances other than Permitted Encumbrances.
Each item of Intellectual Property or intellectual property of any third party
owned, licensed or used by the Company immediately prior to the Closing is set
forth on Schedule 4.14.  To the Knowledge of the Company and the Sellers, each
item of Intellectual Property or intellectual property of any third party owned,
licensed or used by the Company is valid and enforceable and otherwise fully
complies with all Laws applicable to the enforceability thereof.  Schedule 4.14
identifies each item of intellectual property of any third party that any Person
other than the Company owns and that the Company uses pursuant to license,
agreement or permission (a "License").  With respect to each item of
Intellectual Property or intellectual property of any third party required to be
identified in Schedule 4.14:  (i) such item is not subject to any Order; (ii) no
action is pending or, to the Knowledge of the Company and the Sellers, is
threatened or anticipated that challenges the legality, validity or
enforceability of such item; and (iii) the Company has not granted any
sublicense or similar right with respect to the License relating to such item.
(b)            To the Knowledge of the Company and the Sellers, the conduct of
the Company's business as currently and formerly conducted, and the products,
processes and services of the Company, have not infringed, misappropriated,
diluted or otherwise violated, and do not and will not infringe, dilute,
misappropriate or otherwise violate the intellectual property or other rights of
any Person. To the Knowledge of the Company and the Sellers, no Person has
infringed, misappropriated, diluted or otherwise violated, or is currently
infringing, misappropriating, diluting or otherwise violating, any intellectual
property of any third party.  The Company is not aware of any Proceedings
(including any oppositions, interferences or re-examinations) settled, pending
or threatened (including in the form of offers to obtain a license): (i)
alleging any infringement, misappropriation, dilution or violation of the
intellectual property of any Person by the Company; (ii) challenging the
validity, enforceability, registrability or ownership of any intellectual
property or the Company's rights with respect to any intellectual property of
any third party; or (iii) by the Company or any other Person alleging any
infringement, misappropriation, dilution or violation by any Person of the
Intellectual Property.  The Company is not subject to any outstanding or
prospective Order (including any motion or petition therefor) that does or would
restrict or impair the use of any Company Intellectual Property.
(c)            The Company has taken all commercially reasonable actions to
maintain and protect all of the Intellectual Property as of the Closing Date so
as not to adversely affect the validity or enforceability thereof.  The
consummation of the transactions contemplated hereunder will not result in the
loss or impairment of or payment of any additional amounts with respect to, nor
require the consent of any other Person in respect of, the Company's right to
own, use or hold for use any Intellectual Property or intellectual property of
any third party as owned, used or held for use in the conduct of the Company's
business or operations as currently conducted.
4.13       Tax.
(a)            The Company has timely filed with the appropriate Governmental
Body all Tax Returns that the Company was required to have filed.  All Tax
Returns filed by the Company are true, correct and complete in all material
respects.  All Taxes owed (or required to be remitted) by the Company (whether
or not shown or required to be shown on any Tax Return) have been timely paid to
the appropriate Governmental Body.
 
16

--------------------------------------------------------------------------------

(b)            To the Knowledge of the Company and the Sellers, no claim has
been made by any Governmental Body in a jurisdiction where the Company does not
file Tax Returns that the Company is or may be subject to the payment,
collection or remittance of any Tax of that jurisdiction or is otherwise subject
to taxation by that jurisdiction.  To the Knowledge of the Company and the
Sellers, there are no Encumbrances on any of the assets of the Company that
arose in connection with, or otherwise relate to, any failure (or alleged
failure) to pay any Tax.  Schedule 4.13 (i) contains a list of all states,
territories and other jurisdictions (whether domestic or foreign) in which the
Company has filed a Tax Return at any time during the six-year period ending on
the date hereof, (ii) identifies those Tax Returns that have been audited, (iii)
identifies those Tax Returns that currently are the subject of audit, (iv) lists
all Tax rulings and similar determinations requested or received by the Company
or Sellers, (v) identifies those Tax Returns that are due to be filed within 90
days after the date hereof and (vi) contains a complete and accurate description
of all material Tax elections that were made by or on behalf of the Company. 
The Company has delivered or made available to the Buyer true, correct and
complete copies of all Tax Returns filed by, and all examination reports, and
statements of deficiencies assessed against or agreed to by, the Company during
the six-year period ending on the date hereof.
(c)            The Company (i) have never been a member of an Affiliated Group
filing a consolidated federal income tax return (other than a group the common
parent of which was the Company), (ii) has never been a party to any Tax
sharing, indemnification or allocation agreement, nor does the Company owe any
amount under any such agreement, (iii) does not have any liability for Taxes of
any person under Treas. Reg. § 1.1502-6 (or any similar provision of state,
local or foreign law, and including any arrangement for group relief within a
jurisdiction or similar arrangement), as a transferee or successor, by contract,
or otherwise, and (iv) has never been a party to any joint venture, partnership
or other agreement or arrangement that could be treated as a partnership for Tax
purposes.
(d)            The Company has never constituted either a "distributing
corporation" or a "controlled corporation" in a distribution of stock intended
to qualify for a tax-free treatment under Code Section 355.
(e)            The Company has withheld or collected, and timely paid to the
appropriate Governmental Body, all Taxes required to have been withheld or
collected and remitted, and complied with all information reporting and back-up
withholding requirements, and has maintained all required records with respect
thereto, in connection with amounts paid or owing to any employee, customer,
creditor, stockholder, independent contractor, or other third party.
(f)            There is no basis for any Governmental Body to, and neither
Sellers nor any director or officer (or employee responsible for Tax matters) of
the Company expects any Governmental Body to, assess any additional Taxes for
any period.  There is no dispute or claim concerning any Liability for Taxes
paid, collected or remitted (or to be paid, collected or permitted) by the
Company either (i) claimed or raised by any Governmental Body in writing or (ii)
as to which any of the Sellers or Company has Knowledge.  The Company has not
waived any statute or period of limitations with respect to any Tax or agreed,
or been requested by any Governmental Body to agree, to any extension of time
with respect to any Tax.  No extension of time within which to file any Tax
Return of the Company has been requested, granted or currently is in effect.
(g)            Since the Interim Date, the Company has not incurred any
Liability for Taxes outside the ordinary course of business.
(h)            The Company has not, directly or indirectly, participated in any
transaction (including, the transactions contemplated by this Agreement) that
would constitute (i) a "reportable transaction" or "listed transaction" as
defined in Treasury Regulation Section 1.6011-4 or (ii) a "tax shelter" as
defined in Code Section 6111 and the Treasury Regulations thereunder.
 
17

--------------------------------------------------------------------------------

(i)            The Company will not be required to include any item of income
in, or exclude any item of deduction from, Taxable income for any Taxable period
(or portion thereof) ending after the Closing Date, including as a result of:
(i) a "closing agreement" as described in Code Section 7121 (or any
corresponding or similar provision of state, local or foreign Tax law) executed
on or prior to the Closing Date; (ii) change in method of accounting under Code
Section 481(c); (iii) deferred intercompany gain or excess loss account under
Treasury Regulations under Code Section 1502; (iv) installment sale or open
transaction disposition made on or prior to the Closing Date; or (v) prepaid
amount received on or prior to the Closing Date.
(j)            Schedule 4.13 lists each agreement, contract, plan or other
arrangement (whether or not written and whether or not an Employee Benefit Plan)
to which the Company is a party that is a "nonqualified deferred compensation
plan" within the meaning of Code Section 409A and the Treasury Regulations
thereunder.  Each such nonqualified deferred compensation plan (i) complies, and
is operated and administered in accordance, with the requirements of Code
Section 409A, the Treasury Regulations thereunder and any other IRS guidance
issued thereunder and (ii) has been operated and administered in good faith
compliance with Code Section 409A from the period beginning on the adoption of
such nonqualified deferred compensation plan.
4.14         Legal Compliance.
(a)            The Company is, and since January 1, 2012, has been, in
compliance in all material respects with all applicable Laws and Permits.  To
the Knowledge of the Company and the Sellers, no Proceeding is pending, nor
since January 1, 2012, has been filed or commenced, against the Company alleging
any failure to comply with any applicable Law or Permit.  To the Knowledge of
the Company and the Sellers, no event has occurred or circumstance exists that
(with or without notice or lapse of time) may constitute or result in a
violation by the Company of any Law or Permit.  The Company has not received any
notice or other communication from any Person regarding any actual, alleged or
potential violation by the Company of any Law or Permit or any cancellation,
termination or failure to renew any Permit held by the Company.
(b)            Schedule 4.16 contains a complete and accurate list of each
Permit held by the Company that is material to the Business or that otherwise is
material to the Business or any asset owned or leased by the Company and states
whether each such Permit is transferable.  Each Permit listed or required to be
listed on Schedule 4.16 is valid and in full force and effect.  Each Permit
listed or required to be listed on Schedule 4.16 is renewable for no more than a
nominal fee and, to the Knowledge of the Company and the Sellers, there is no
reason why such Permit will not be renewed.  The Permits listed on Schedule 4.16
constitute all of the Permits necessary to allow the Company to lawfully conduct
and operate the Business as currently conducted and operated and to own and use
its assets as currently owned and used.
4.15         Litigation.  There is no Proceeding pending or, to the Knowledge of
the Company and the Sellers, threatened or anticipated relating to or affecting
(a) the Company or the Business or any asset owned or used by the Company or
(b) the Transactions.  To the Knowledge of the Company and the Sellers, no event
has occurred or circumstance exists that would reasonably be expected to give
rise to or serve as a basis for the commencement of any such Proceeding in which
the anticipated liability exposure would be expected to exceed $10,000.  There
is no outstanding Order to which the Company or any asset owned or used by it is
subject.  Schedule 4.16 lists all Proceedings pending at any time since January
1, 2012, in which either of the Company has been named as a defendant (whether
directly, by counterclaim or as a third-party defendant) and all Proceedings
pending at any time since January 1, 2012, in which either of the Company has
been a plaintiff.  Schedule 4.16 lists all Orders in effect at any time since
January 1, 2012, to which either of the Company has been subject or any asset
owned or used by the Company is subject.
 
18

--------------------------------------------------------------------------------

4.16         Service Warranties.  Each service provided by the Company has been
in conformity with all applicable contractual commitments and all express and
implied warranties.  The Company has not had any Liability (and, to the
Knowledge of the Company and the Sellers, there is no basis for any present or
future Proceeding against the Company that could give rise to any Liability) for
replacement or repair or other damages in connection therewith.  Schedule 4.17
lists (i) all Contracts which contain warranties extended beyond 12 months,
(ii) all warranty claims made against the Company in excess of $10,000 since
January 1, 2012 and (iii) any guaranty, warranty or indemnity provided by the
Company not consistent with past practice or that could reasonably have a claim
in excess of $10,000.  The Company has not had any Liability (and there is no
basis for any present or future Proceeding against the Company that could give
rise to any Liability) arising out of any injury to any individual or property
as a result of any service provided by the Company.
4.17            Environmental.  To the Knowledge of the Company and the Sellers,
the Company has complied and is in compliance with all Environmental Laws.  No
Permits are required pursuant to any Environmental Law for the occupation of the
facilities or operation of the business of the Company.  Neither of the Company
has received any written or oral notice, report or other information regarding
any actual or alleged violation of any Environmental Law, or any Liabilities or
potential Liabilities, including any investigatory, remedial or corrective
obligations, relating to it or its facilities arising under any Environmental
Law.
4.18         Employees.
(a)
With respect to each current employee and independent contractor of the Company,
the Company has provided Buyer with complete access to the Company's records of
such employee and independent contractor, including records reflecting the name,
job title, current rate of direct compensation, date of commencement of
employment or engagement, and, as to employees, sick and vacation leave (both
number of days and USD equivalent) that is accrued and unused. The Company has
provided to Buyer current copies of any employment agreements with any
employees.

(b)
There are no pending, or to the Knowledge of the Company and the Sellers,
threatened, Proceedings with respect to the Company under any Laws relating to
or arising out of any employment relationship with its employees.  The Company
is not subject to any settlement or consent decree with any present or former
employee, labor union or Governmental Body relating to claims of discrimination,
wrongful practices or other claims in respect of employment practices and
policies.

(c)
To the Knowledge of the Company and the Sellers, the Company is, and since
January 1, 2012, has been, in compliance in all material respects with all Laws
relating to the employment of labor, including Laws respecting employment and
employment practices, terms and conditions of employment, wages and hours,
payroll documents, equal opportunity, immigration compliance, occupational
health and safety, termination or discharge, plant closing and mass layoff
requirements, affirmative action, workers' compensation, disability,
unemployment compensation, whistleblower laws, collective bargaining, the
payment of all applicable Taxes including the full payment of all required
social security contributions and other required withholdings.

(d)
All employees and former employees of the Company has been, or will have been on
or before the Closing Date, paid in full for, or the Company shall have properly
accrued for, all wages, salaries, commissions, bonuses, vacation pay, severance
and termination pay, sick pay, and other compensation for all services performed
by them or that was accrued by them up to the most recent payroll date prior to
Closing, payable in accordance with the obligations of the Company under any
employment or labor practices and policies, or any collective bargaining
agreement or individual agreement to which the Company is a party, or by which
the Company may be bound.

(e)
To the Knowledge of the Company and the Sellers, no employee, officer or
director of the Company is a party to or bound by any agreement that (i) could
adversely affect the performance of his or her duties as an employee, officer or
director other than for the benefit of the Company, (ii) could adversely affect
the ability of the Company to conduct its businesses, (iii) restricts or limits
in any way the scope or type of work in which he or she may be engaged other
than for the benefit of the Company or (iv) requires him or her to transfer,
assign or disclose information concerning his or her work to anyone other than
the Company.

 
19

--------------------------------------------------------------------------------

4.19         Employee Benefits.
(a)            The Company do not maintain any Company Benefit Plans.
(b)            Except to the extent required pursuant to Code Section 4980B(f)
and the corresponding provisions of ERISA, no Company Benefit Plan provides
retiree medical or retiree life insurance benefits to any Person, and the
Company is not contractually or otherwise obligated (whether or not in writing)
to provide any Person with life insurance or medical benefits upon retirement or
termination of employment.
4.20         Customers and Suppliers.
(a)
With respect to each of the three fiscal years most recently completed prior to
the date hereof, Schedule 4.22 lists the five largest (by dollar volume)
customers of the Company during each such period (showing the dollar volume for
each) (the "Major Customers").  Except as disclosed in Schedule 4.22, no event
has occurred and no condition or circumstance exists that would reasonably be
expected to materially and adversely affect the relations of the Company with
any Major Customer or any supplier.  No Major Customer or supplier has notified
the Company of plans to terminate or materially alter its business relations
with the Business, either as a result of the transactions contemplated by this
Agreement or otherwise, or to enter bankruptcy or liquidate.

(b)
Except to the extent set forth on Schedule 4.22, the Company is not currently
required to provide any bonding or other financial security arrangements in any
amount in connection with any on-going jobs, projects or other transactions with
any Major Customers or suppliers.

4.21         Transactions with Related Persons.  Except as set forth in Schedule
4.23 or in the financial statements, for the past three years, neither any
shareholder, officer, director or employee of the Company nor any Related Person
of any of the foregoing has (a) owned any interest in any asset used in the
Business, (b) been involved in any business or transaction with the Company or
(c) engaged in competition with the Company.  Except as set forth in Schedule
4.23, neither any shareholder, officer, director or employee of the Company nor
any Related Person of any of the foregoing (i) is a party to any Contract with,
or has any claim or right against, the Company or (ii) has any Indebtedness
owing to the Company.  Except as set forth in Schedule 4.23, neither of the
Company has had (A) any claim or right against any shareholder, officer,
director or employee of the Company or any Related Person of any of the
foregoing or (B) any Indebtedness owing to any shareholder, officer, director or
employee of the Company or any Related Person of any of the foregoing.
4.22         Indebtedness and Guaranties.  Complete and correct copies of all
instruments (including all amendments, supplements, waivers and consents)
relating to any Indebtedness of the Company has been furnished to the Buyer. 
The Closing Date Debt is listed on Schedule 4.24 and accurately reflects all
amounts necessary to discharge the amounts of Indebtedness outstanding
immediately prior to the Closing.  The Company is not a guarantor or otherwise
liable for any Liability (including indebtedness) of any other Person.
 
20

--------------------------------------------------------------------------------

                4.23         Capital Expenditures  Attached to Schedule 4.25 are
the Company's budgets for capital expenditures for its current fiscal year and
the following fiscal year.  Except as set forth on Schedule 4.25, there are no
capital expenditures that the Company currently plans to make or anticipates
will need to be made during its current fiscal year or the following fiscal year
in order to comply with existing Laws or to continue operating the Business
following the Closing in the manner currently conducted.  The Company has not
foregone or otherwise materially altered any planned capital expenditure as a
result of the Sellers' decision to enter into the Transactions or otherwise sell
or dispose of the Business.
4.24          Insurance.  The Company has delivered to the Buyer true and
complete copies of each Insurance Policy and each pending application of the
Company for any insurance policy.  All premiums relating to the Insurance
Policies have been timely paid.  The Company has been covered during the past 4
years by insurance in scope and amount customary and reasonable for the
businesses in which it has engaged during such period.  The Company is in
compliance with all premium obligations and to the Knowledge of the Company and
the Sellers, the Company is not in default of any of its obligations relating to
insurance created by Law or any Contract to which the Company is a party.  The
Company has delivered or made available to the Buyer copies of loss runs and
outstanding claims as of a recent date with respect to each Insurance Policy.
4.25         No Acceleration of Rights and Benefits.  The Company has not made,
nor are either of the Company obligated to make, any payment to any Person in
connection with the Transactions or any change of control.  No rights or
benefits of any Person have been (or will be) accelerated, increased or modified
and no Person has the right to receive any payment or remedy (including
rescission or liquidated damages), in each case as a result of a change of
control or the consummation of the Transactions.
4.26          No Brokers' Fees.  The Company do not have any Liability for any
fee, commission or payment to any broker, finder or agent with respect to the
Transactions, except as set forth on Schedule 4.28.  The Sellers shall be
responsible for the payment of any such fee, commission, or payment either prior
to or at the time of Closing.
4.27         Disclosure.  No representation or warranty contained in this
Article IV and no statement in any Schedule related thereto contains any untrue
statement of material fact or omits to state any material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.  To the Knowledge of the Company and the Sellers, there is
no impending change in the Business or in the Company's competitors, relations
with employees, suppliers or customers, or in any Laws affecting the Business,
that (a) has not been disclosed in the Schedules to the representations and
warranties in this Article IV and (b) has resulted in or is reasonably likely to
result in any breach of any representation or warranty or any Material Adverse
Effect.  Buyer acknowledges and agrees that in entering into this Agreement (or
any Schedule related thereto) it has not relied and is not relying on any
representations, warranties, or other statements whatsoever, whether written or
oral, by Sellers or any Person acting on Sellers' behalf, other than those
expressly set forth in this Agreement (or any Schedule related thereto) and that
it will not have any right or remedy arising out of any representation, warranty
or statement not set forth in this Agreement (or any Schedule related thereto).
ARTICLE V
REPRESENTATIONS AND WARRANTIES REGARDING THE BUYER
The Buyer represents and warrants to the Sellers as follows:
5.1            Organization and Authority.  The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.  The Buyer has full corporate power and
authority to execute and deliver the Transaction Documents to which it is a
party and to perform its obligations thereunder.  The execution and delivery by
the Buyer of each Transaction Document to which the Buyer is a party and the
performance by the Buyer of the Transactions have been duly approved by all
requisite corporate action of the Buyer.  This Agreement constitutes the valid
and legally binding obligation of the Buyer, enforceable against the Buyer in
accordance with the terms of this Agreement.  Upon the execution and delivery by
the Buyer of each Transaction Document to which the Buyer is a party, such
Transaction Document will constitute the valid and legally binding obligation of
the Buyer, enforceable against the Buyer in accordance with the terms of such
Transaction Document.
 
21

--------------------------------------------------------------------------------

5.2            No Conflicts.  Neither the execution and delivery of this
Agreement nor the performance of the Transactions will, directly or indirectly,
with or without notice or lapse of time:  (a) violate any Law to which the Buyer
is subject; (b) violate any Organizational Document of the Buyer; or
(c) violate, conflict with, result in a breach of, constitute a default under,
result in the acceleration of or give any Person the right to accelerate the
maturity or performance of, or to cancel, terminate, modify or exercise any
remedy under, any Contract to which the Buyer is a party or by which the Buyer
is bound or the performance of which is guaranteed by the Buyer.  The Buyer is
not required to notify, make any filing with, or obtain any Consent of any
Person in order to perform the Transactions.
5.3            Capitalization.  The authorized capital stock of the Buyer is as
follows:

 
Authorized
Outstanding
Class A Common Stock  500,000,000  __________________
Class B Common Stock
100,000,000
16,000,000
Preferred Stock
5,000,000
0



All of the outstanding capital stock of the Company has been duly authorized and
is validly issued, fully paid and nonassessable.  Other than as set forth in the
Company's public filings, there are no outstanding securities convertible or
exchangeable into capital stock of the Company or any options, warrants,
purchase rights, subscription rights, preemptive rights, conversion rights,
exchange rights, calls, puts, rights of first refusal or other Contracts that
could require the Company to issue, sell or otherwise cause to become
outstanding or to acquire, repurchase or redeem capital stock of the Company. 
There are no outstanding stock appreciation, phantom stock, profit participation
or similar rights with respect to the Company.
                5.4            Alpine 4 Stock.  The Conversion Shares will be
duly authorized and validly issued and, upon the issuance of the Conversion
Shares as set forth in Section 2.2(d), will be fully paid, nonassessable and
free of any restrictions.  Except as communicated to Sellers, Buyer has filed in
a timely manner all forms, reports and documents required to be filed by it with
the SEC, all of which have complied as of their respective filing dates or, if
amended or superseded by a subsequent filing prior to the date hereof, the date
of the last such amendment or superseding filing, in all material respects with
all applicable requirements of the Securities Act and the Exchange Act.  None of
the forms, reports or documents filed by the Buyer with the SEC, including any
financial statements or schedules included or incorporated by reference therein,
at the time filed (and, in the case of a registration statement, as of its
effective date) or, if amended or superseded by a subsequent filing prior to the
date hereof, as of the date of the last such amendment or superseding filing,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements filed in connection with reports and
documents required to be filed by Buyer with the SEC present fairly the
financial condition and results of operations of Buyer and Buyer is not aware of
any shortcomings in any forms, reports or documents filed by the Buyer with the
SEC, including any financial statements or schedules included or incorporated by
reference therein.
 
22

--------------------------------------------------------------------------------

                5.5            No Undisclosed Liabilities.  The Buyer has not
incurred any Liability (and no basis exists for any Liability), except for
(a) Liabilities to the extent reflected or reserved against on Buyer's last
balance sheet filed with the SEC and publicly available, and (b) current
Liabilities incurred in the Ordinary Course of Business since the Buyer's last
financial statements filed with the SEC and publicly available (none of which
results from, arises out of, relates to, is in the nature of, or was caused by
any breach of Contract, breach of warranty, tort, infringement or violation of
Law).
                5.6            Legal Compliance.  The Buyer is, and since
Buyer's last financial statements filed with the SEC and publicly available has
been, in compliance in all material respects with all applicable Laws and
Permits.  No Proceeding is pending, nor since such time of Buyer's last
financial statements filed and publicly available, has been filed or commenced,
against the Buyer alleging any failure to comply with any applicable Law or
Permit.  No event has occurred or circumstance exists that (with or without
notice or lapse of time) may constitute or result in a violation by the Buyer of
any Law or Permit.  The Buyer has not received any notice or other communication
from any Person regarding any actual, alleged or potential violation by the
Buyer of any Law or Permit or any cancellation, termination or failure to renew
any Permit held by the Buyer.
5.7            Litigation.  There is no Proceeding pending or, to the Knowledge
of the Buyer, threatened or anticipated against the Buyer relating to,
affecting, or otherwise delaying, interfering or preventing the Transactions or
materially impacting the Buyer or the Buyer's financial condition or
operations.  To the Buyer's Knowledge, no event has occurred or circumstance
exists that would reasonably be expected to give rise to or serve as a basis for
the commencement of any such Proceeding in which the anticipated liability
exposure would be expected to exceed $100,000.  There is no outstanding Order to
which the Buyer is subject.
                5.8            Absence of Certain Changes.  Since June 30, 2015,
there has not been any Buyer Material Adverse Effect and no event has occurred
or circumstance exists that reasonably could result in any such Material Adverse
Effect.
                5.9            No Brokers' or Finders' Fees.  The Buyer has no
Liability for any fee, commission or payment to any broker, finder or agent with
respect to the Transactions for which the Sellers could be liable. The Buyer has
not retained, employed or used any broker or finder in connection with purchase
of the shares from the Sellers
5.10         Investment Intent.  The Buyer is acquiring the Shares purchased
hereunder for its own account and not with a view to distribution of such Shares
in violation of the Securities Act.
ARTICLE VI
CLOSING CONDITIONS
6.1            Conditions to the Buyer's Obligations.  The Buyer's obligation to
perform the Transactions contemplated to be performed on or before the Closing
Date is subject to satisfaction, or written waiver by the Buyer, of each of the
following conditions:
(a)             (i)            all of the representations and warranties of the
Company and the Sellers in this Agreement must have been accurate in all
material respects as of the date hereof and must be accurate in all material
respects as if made on the Closing Date, except in each case to the extent any
such representation or warranty is made as of an earlier specific date, in which
case such representation or warranty must have been and must be accurate in all
respects as of such date, and (ii) the Company and the Sellers must have
performed and complied with all of their respective covenants and agreements in
this Agreement to be performed prior to or at the Closing.
 
23

--------------------------------------------------------------------------------

(b)            each of the following documents must have been delivered to the
Buyer and dated as of the Closing Date (unless otherwise indicated):
(i)
Certificates representing all of the Quality Circuit Assembly, Inc. shares, free
and clear of any Encumbrances, accompanied by duly executed stock powers, in
form and substance reasonably satisfactory to the Buyer;

(ii)
The minute books, the stock certificate books and the stock ledger of the
Company;

(iii)
The Consulting Agreements, executed by each of Mr. Jeffrey L. Moss and Mr.
Dwight B. Hargreaves;

(iv)
The Security Agreement, executed by the Company;

(v)
A certificate of the secretary of the Company, in form and substance reasonably
satisfactory to the Buyer, certifying that with respect to it (A) attached
thereto are a true, correct and complete copy of (1) its articles or certificate
of incorporation certified as of a recent date by the Secretary of State of its
state of incorporation and its bylaws, (2) to the extent applicable, resolutions
duly adopted by its board of directors and stockholders authorizing the
performance of the Transactions and the execution and delivery of the
Transaction Documents to which it is a party and (3) a certificate of existence
or good standing as of a recent date of it from its state of incorporation and a
certificate of existence or good standing as of a recent date of it from each
state in which the failure to be duly qualified would constitute a Material
Adverse Effect;

(vi)
a certificate of Sellers' non-foreign status as set forth in Treasury Regulation
Section 1.1445-2(b); and

(vii)
such other documents as the Buyer and Sellers reasonably agree are necessary for
the purpose of (A) evidencing the accuracy of Sellers' and the Company's
representations and warranties, (B) evidencing Sellers' and the Company's
performance of, and compliance with, any covenant or agreement required to be
performed or complied with by Sellers and the Company, or (C) evidencing the
satisfaction of any condition referred to in this Section 6.1.

(c)            there must not be any Proceeding pending or threatened against
the Buyer or any of its Affiliates that (i) challenges or seeks damages or other
relief in connection with any of the Transactions or (ii) may have the effect of
preventing, delaying, making illegal or interfering with any of the
Transactions;
(d)            the Board of Directors of the Buyer shall have approved the
Transactions;
(e)            each of the Company and Sellers shall have used commercially
reasonable efforts to preserve intact the Business and their relationships with
the Company's employees, customers, agents and all other Persons reasonably
related to the Business in a manner consistent with past practices or in the
Ordinary Course of Business;
(f)            the performance of the Transactions must not, directly or
indirectly, with or without notice or lapse of time, violate any Law that has
been adopted or issued, or has otherwise become effective, since the date
hereof;
(g)            all Indebtedness owed to the Company by Sellers or any Related
Person of the Sellers must have been paid in full by such Person;
(h)            the Working Capital of the Company at the Closing Date (defined
as the Accounts Receivable as of the Closing Date minus the sum of the Accounts
Payable (which for the accounts payable the Buyer and the Sellers agree will not
exceed $286,000) plus the Inventory as of the Closing Date) shall be equal to or
greater than the Working Capital as of December 31, 2015, or the Sellers shall
pay to the Company (or deduct from the Cash Consideration) the difference;
 
24

--------------------------------------------------------------------------------

(i)            the Company shall have a cash balance in its bank account of
$200,000 at the time of the closing, and there shall be no other material
adverse change to the Company's working capital, from what is reflected in the
Company's unaudited balance sheet dated December 31, 2015;
(j)            The aggregate amount of the Working Capital of the Company shall
not be less than $1,200,000 as of the Closing Date; provided, however, that to
the extent that the aggregate amount of the Working Capital as of the Closing
Date is less than $1,200,000, the Buyer shall have the right to waive such
requirement, and may deduct from the Cash Consideration set forth in Section
2.2(c) above the difference between the aggregate amount of the Working Capital
as of the Closing Date and $1,200,000, with each of the Sellers receiving a pro
rata reduced portion of the Cash Consideration;
(k)            Sellers and/or the Company shall have paid off in full the
following liabilities owing as of the Closing Date; and
(l)            the Company or the Sellers shall have filed the tax returns for
the Company for the year ended June 30, 2015, and shall have paid all taxes due
prior to closing.
6.2            Conditions to the Sellers' Obligations.  The Sellers' obligations
to perform the Transactions contemplated to be performed on or before the
Closing Date are subject to satisfaction, or written waiver by the Sellers, of
the following conditions:
(a)            all of the representations and warranties of the Buyer in this
Agreement must have been accurate in all material respects as of the date hereof
and must be accurate in all material respects as if made on the Closing Date,
and (ii) the Buyer must have performed and complied with all of its covenants
and agreements in this Agreement to be performed prior to or at the Closing.
(b)            each of the following documents must have been delivered to the
Sellers:
(i)
The Cash Consideration;

(ii)
The Notes constituting the Convertible Promissory Note Consideration;

(iii)
The Consulting Agreements, executed by the Company, as applicable and

(c)            the sale of the Shares by the Sellers to the Buyer will not
violate any Law that has been adopted or issued, or has otherwise become
effective, since the date hereof.
ARTICLE VII
POST-CLOSING COVENANTS
The Parties agree as follows with respect to the period following the Closing:
 
25

--------------------------------------------------------------------------------

7.1            Litigation Support.  If any Party is evaluating, pursuing,
contesting or defending against any Proceeding in connection with (a) any
Transaction or (b) any fact, situation, circumstance, status, condition,
activity, practice, plan, occurrence, event, incident, action, failure to act,
or transaction on or prior to the Closing Date involving the Company, then upon
the request of such Party each other Party will cooperate with the requesting
Party and its counsel in the evaluation, pursuit, contest or defense, make
available its personnel, and be available for testimony and provide access to
its books and records as may be necessary in connection therewith, except to the
extent the other Party is adversarial to the requesting Party in that Proceeding
or any related Proceeding. The requesting Party will reimburse each other Party
for its out-of-pocket expenses related to such cooperation (unless the
requesting Party is entitled to indemnification therefor under Section 8.1
without regard to Section 8.4).
7.2            Transition.  Sellers will not take any affirmative action that is
designed or intended to have the effect of discouraging any lessor, lessee,
employee, Governmental Body, licensor, licensee, customer, supplier or other
business associate of any the Company from maintaining the same relationships
with the Company after the Closing as it maintained prior to the Closing.
7.3            Confidentiality.  Until February 28, 2020, Sellers will, and will
cause its Affiliates and Representatives to, maintain the confidentiality of the
Confidential Information at all times, and will not, directly or indirectly, use
any Confidential Information for its own benefit or for the benefit of any other
Person or reveal or disclose any Confidential Information to any Person other
than authorized Representatives of the Buyer and the Company, except in
connection with this Agreement or with the prior written consent of the Buyer. 
The covenants in this Section 7.3 will not apply to Confidential Information
that (a) is or becomes available to the general public through no breach of this
Agreement by a Sellers or its Affiliates or Representatives or, to the Knowledge
of Sellers, breach by any other Person of a duty of confidentiality to the Buyer
or (b)  Sellers is required to disclose by applicable Law; provided, however,
that Sellers will notify the Buyer in writing of such required disclosure as
much in advance as practicable in the circumstances and cooperate with the Buyer
to limit the scope of such disclosure.  At any time that the Buyer may request,
Sellers will, and will cause its Affiliates and Representatives to, turn over or
return to the Buyer all Confidential Information in any form (including all
copies and reproductions thereof) in its possession or control.
                7.4            Consulting Agreement.  Sellers expressly
understand, acknowledge, and agree that the entry by Jeffrey Moss and Dwight
Hargreaves into the Consulting Agreement with the Buyer and the Company, and his
continued service with the Company during the term of the Consulting Agreement,
were an integral part of the transaction contemplated by this Agreement.  As
such, Sellers and Buyer agree to work together to negotiate the terms of the
Consulting Agreement, to memorialize these understandings.
                7.5            Compliance with Laws.  The Buyer will remain in
compliance in all material respects with all applicable Laws and Permits,
including continuing to comply with all securities laws and the SEC's reporting
requirements.
ARTICLE VIII
INDEMNIFICATION
8.1            Indemnification by the Sellers. After the Closing and subject to
the terms and conditions of this Article VIII:
(a)            The Sellers will indemnify and hold harmless the Buyer and the
Company (collectively, "Buyer Indemnitees") from, and pay and reimburse each
Buyer Indemnitee for, all Losses directly or indirectly relating to or arising
from: (i) any breach or inaccuracy, or any allegation of any third party that,
if true, would be a breach or inaccuracy, of any representation or warranty made
by the Sellers in Article III; or (ii) any breach of any covenant or agreement,
or any representation or warranty, of the Sellers in this Agreement.
 
26

--------------------------------------------------------------------------------

(b)            The Sellers will indemnify and hold harmless each Buyer
Indemnitee from, and pay and reimburse each Buyer Indemnitee for, all Losses,
directly or indirectly, relating to or arising from: (i) any breach or
inaccuracy, or any allegation of any third party that, if true, would be a
breach or inaccuracy, of any representation or warranty made by the Sellers, or
the Company in this Agreement (other than in Article III); (ii) any breach of
any covenant or agreement, or any representation or warranty, of the Company in
this Agreement; (iii) all Liabilities of, or arising from the conduct of, the
Company existing at the Closing, or arising out of events or circumstances
occurring prior to the Closing which have not been disclosed in writing to the
Buyer prior to Closing; or (iv)  any matter set forth on Schedule 8.1.
(c)            The amount of indemnification to be paid by the Sellers to the
Buyer or the Buyer Indemnitees pursuant to this Section 8.1 shall not exceed the
amount of the Purchase Price paid to the Sellers through the date of the claim
for which such indemnification is paid (the 'Indemnification Cap").
8.2            Indemnification by the Buyer.  After the Closing, subject to the
terms and conditions of this Article VIII, the Buyer will indemnify and hold
harmless the Sellers from, and pay and reimburse the Sellers for, all Losses,
directly or indirectly, relating to or arising from:  (a) any breach or
inaccuracy, or any allegation of any third party that, if true, would be a
breach or inaccuracy, of any representation or warranty made by the Buyer in
this Agreement; (b) any breach of any covenant or agreement of the Buyer in this
Agreement; (c) any claim by the Buyer Indemnitees or any Person claiming through
or on behalf of the Buyer Indemnitees arising out of or relating to any act or
omission by the Sellers or any other Person in reliance upon instructions from
or notices given by the Buyer or any other Buyer Indemnitees, or (d) all
Liabilities of, or arising from the conduct of, the Company which arise
following the Closing, or which arise out of or are in connection with the
operation or conduct of the Company occurring following the Closing.
8.3            Survival and Time Limitations.  All representations, warranties,
covenants and agreements of the Buyer, Company and the Sellers in this Agreement
or any other certificate or document delivered pursuant to this Agreement will
survive the Closing. The Sellers will have no Liability with respect to any
claim for any breach or inaccuracy of any representation or warranty in this
Agreement or any other certificate or document delivered pursuant to this
Agreement unless the Buyer notifies the Sellers of such a claim on or before
twelve months following the Closing.
8.4            Limitations on Indemnification by the Sellers.  The Sellers will
have no Liability with respect to the matters described in Section 8.1(b)(i)
until the total of all Losses with respect to such matters exceeds $10,000  (the
"Basket"), at which point the Sellers will be obligated to indemnify for only
Losses exceeding the Basket, subject to the Indemnification Cap set forth in
Section 8.1 above.  The Basket limitation set forth in this Section 8.4 will not
apply to any fraudulent or intentional breach of any representation or warranty.
8.5            Claims Against the Company.  Following the Closing, Sellers may
not assert, directly or indirectly, and hereby waive, any claim, whether for
indemnification, contribution, subrogation or otherwise, against the
Company with respect to any act, omission, condition or event occurring or
existing prior to or on the Closing Date or any obligation of the Sellers under
Section 8.1.  Sellers agrees not to make, directly or indirectly, and hereby
waives, any claim for indemnification against the Company by reason of the fact
that Sellers was a stockholder, director, officer, employee or agent of the
Company or was serving at the request of the Company as a partner, trustee,
director, officer, employee or agent of another entity (whether such claim is
for judgments, damages, penalties, fines, costs, amounts paid in settlement,
Losses, expenses or otherwise and whether such claim is pursuant to any Law,
Organizational Document, Contract or otherwise) with respect to any Proceeding
brought by the Buyer or the Company against the Sellers or any Affiliate thereof
(whether such Proceeding is pursuant to this Agreement or otherwise).
 
27

--------------------------------------------------------------------------------

8.6            Third-Party Claims.
(a)            If a third party commences or threatens a Proceeding (a
"Third-Party Claim") against any Person (the "Indemnified Party") with respect
to any matter that the Indemnified Party might make a claim for indemnification
against any Party (the "Indemnifying Party") under this Article VIII, then the
Indemnified Party must notify the Indemnifying Party (or the Sellers, in the
case of the Sellers) thereof in writing of the existence of such Third-Party
Claim and must deliver copies of any documents served on the Indemnified Party
with respect to the Third-Party Claim; provided, however, that any failure to
notify the Indemnifying Party or deliver copies will not relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is materially prejudiced by such failure.
(b)            Upon receipt of the notice described in Section 8.6(a), the
Indemnifying Party will have the right to defend the Indemnified Party against
the Third-Party Claim with counsel reasonably satisfactory to the Indemnified
Party so long as (i) within ten days after receipt of such notice, the
Indemnifying Party notifies the Indemnified Party in writing that the
Indemnifying Party will, subject to the limitations of Section 8.4, indemnify
the Indemnified Party from and against any Losses the Indemnified Party may
incur relating to or arising out of the Third-Party Claim, (ii) the Indemnifying
Party provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third-Party Claim and fulfill its indemnification
obligations hereunder, (iii) the Indemnifying Party is not a party to the
Proceeding or the Indemnified Party has determined in good faith that there
would be no conflict of interest or other inappropriate matter associated with
joint representation, (iv) the Third-Party Claim does not involve, and is not
likely to involve, any claim by any Governmental Body, (v) the Third-Party Claim
involves only money damages and does not seek an injunction or other equitable
relief, (vi) settlement of, or an adverse judgment with respect to, the
Third-Party Claim is not, in the good faith judgment of the Indemnified Party,
likely to establish a precedential custom or practice adverse to the continuing
business interests of the Indemnified Party, (vii) the Indemnifying Party
conducts the defense of the Third-Party Claim actively and diligently and
(viii) the Indemnifying Party keeps the Indemnified Party apprised of all
developments, including settlement offers, with respect to the Third-Party Claim
and permits the Indemnified Party to participate in the defense of the
Third-Party Claim.
(c)            So long as the Indemnifying Party is conducting the defense of
the Third-Party Claim in accordance with Section 8.6(b), (i) the Indemnifying
Party will not be responsible for any attorneys' fees incurred by the
Indemnified Party regarding the Third-Party Claim (other than attorneys' fees
incurred prior to the Indemnifying Party's assumption of the defense pursuant to
Section 8.6(b)) and (ii) neither the Indemnified Party nor the Indemnifying
Party will consent to the entry of any judgment or enter into any settlement
with respect to the Third-Party Claim without the prior written consent of the
other party, which consent will not be withheld unreasonably.  If the
Indemnified Party desires to consent to the entry of judgment with respect to or
settle a Third-Party Claim but the Indemnifying Party refuses, then the
Indemnifying Party will be responsible for all Losses with respect to such
Third-Party Claim, without giving effect to the Basket or the Cap.
(d)            If any condition in Section 8.6(b) is or becomes unsatisfied,
(i) the Indemnified Party may defend against, and consent to the entry of any
judgment or enter into any settlement with respect to, the Third-Party Claim in
any manner it may deem appropriate (and the Indemnified Party need not consult
with, or obtain any consent from, the Indemnifying Party in connection
therewith), (ii) the Indemnifying Party will reimburse the Indemnified Party
promptly and periodically (but no less often than monthly) for the costs of
defending against the Third-Party Claim, including attorneys' fees and expenses,
and (iii) the Indemnifying Party will remain responsible for any Losses the
Indemnified Party may incur relating to or arising out of the Third-Party Claim
to the fullest extent provided in this Article VIII.
 
28

--------------------------------------------------------------------------------

8.7            Other Indemnification Matters.  Any claim for indemnification
under this Article VIII must be asserted by providing written notice to the
Sellers (or the Buyer, in the case of a claim by the Sellers) specifying the
factual basis of the claim in reasonable detail to the extent then known by the
Person asserting the claim.  THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE VIII
WILL BE ENFORCEABLE REGARDLESS OF WHETHER ANY PERSON ALLEGES OR PROVES THE SOLE,
CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING
INDEMNIFICATION OR ITS AFFILIATES, OR THE SOLE OR CONCURRENT STRICT LIABILITY
IMPOSED ON THE PERSON SEEKING INDEMNIFICATION OR ITS AFFILIATES.  The waiver of
any condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or agreement, will not affect the
right to indemnification, payment of damages, or other remedy based on any such
representation, warranty, covenant or agreement.
8.8            Exclusive Remedy.  After the Closing, this Article VIII will
provide the exclusive legal remedy for the matters covered by this Article VIII,
except for claims based upon fraud or as contemplated in Section 7.4.  This
Article VIII will not affect any remedy any Party may have under this Agreement
prior to the Closing or upon termination of this Agreement or any equitable
remedy available to any Party.
ARTICLE IX
TAX MATTERS
The following provisions will govern the allocation of responsibility as between
the Buyer and the Sellers for certain Tax matters following the Closing Date:
9.1            Tax Indemnification.
(a)            The Sellers shall pay and reimburse (to the extent not already
paid) and indemnify the Company, the Buyer and its Affiliates and hold them
harmless from and against Losses resulting from or attributable to (i) all Taxes
(or the non‑payment thereof) of the Company for all Taxable periods ending on or
before June 30, 2015 (the "Prior Tax Period"), and (ii) any and all Taxes of any
Person imposed on the Company as a transferee or successor, by Contract or
pursuant to any law, rule, or regulation relating to the Prior Tax Period.  The
indemnification under this Section 9.1 shall be subject to the indemnification
deductible and Basket limit set forth in Section 8.4.  As noted in Section
6.1(j), Sellers and the Company are required to file the tax returns for the
Company for the year ended June 30, 2015, and pay any taxes owing.  The Sellers
shall pay the Buyer, or the Company at the Buyer's instruction, for any
additional Taxes that are the responsibility of the Sellers pursuant to this
Section 9.1 at least 5 days prior to payment of such amounts by the Buyer or the
Company.  To the extent it is commercially and legally reasonable to do so, the
Buyer agrees that in exercising any discretionary powers under this Section 9.1
it will do so in a manner that does not materially prejudice the Sellers from a
tax perspective.
(b)            Buyer and the Company agree to pay, reimburse, and indemnify the
Sellers and hold them harmless from and against Losses resulting from or
attributable to all Taxes (or the non‑payment thereof) of the Company for all
Taxable periods commencing on or after July 1, 2015.
 
29

--------------------------------------------------------------------------------

9.2            Reserved.
9.3            Tax Periods Beginning Before and Ending After the Closing Date. 
The Buyer will prepare and file, or cause to be prepared and filed, any Tax
Returns for the Company for tax periods beginning before and ending after the
Closing Date.  If requested by Sellers, the Buyer will permit the Sellers to
review and comment on each such Tax Return described in the preceding sentence
prior to filing.  The Buyer and the Company will pay all Taxes on such Tax
Returns related to the Pre‑Closing Tax Period.
9.4            Cooperation on Tax Matters.  The Buyer, the Company and the
Sellers will cooperate fully, as and to the extent reasonably requested by the
other Party or Parties, in connection with the filing and preparation of Tax
Returns pursuant to this Article IX and any Proceeding related thereto.  Such
cooperation will include the retention and (upon any other Party's request) the
provision of records and information that are reasonably relevant to any such
Proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  The Buyer and the Sellers agree that the Company will retain all
books and records with respect to Tax matters pertinent to such Company relating
to any Taxable period beginning before the Closing Date until the expiration of
the statute or period of limitations of the respective Taxable periods.
9.5            Certain Transfer Taxes.  All transfer, documentary, sales, use,
stamp, registration and other such Taxes and fees, including any penalties and
interest thereon (collectively, the "Transfer Taxes"), incurred in connection
with this Agreement or the Transactions will be paid by the Sellers when due,
and the Sellers will, at their own expense, file all necessary Tax Returns and
other documentation with respect to all such Transfer Taxes, and if required by
applicable Law, the Buyer will, and will cause its Affiliates to, join in the
execution of any such Tax Returns and other documentation.
ARTICLE X
MISCELLANEOUS
10.1         No Third-Party Beneficiaries.  This Agreement does not confer any
rights or remedies upon any Person (including any employee of the Company) other
than the Parties, their respective successors and permitted assigns and, as
expressly set forth in this Agreement, any Indemnified Party.
10.2         Entire Agreement.  The Transaction Documents constitute the entire
agreement among the Parties with respect to the subject matter of the
Transaction Documents and supersede all prior agreements (whether written or
oral and whether express or implied) among any Parties to the extent related to
the subject matter of the Transaction Documents (including any letter of intent
or confidentiality agreement).
10.3         Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.  Sellers may not assign, delegate or otherwise transfer
(whether by operation of law or otherwise) any of Sellers' rights, interests or
obligations in this Agreement without the prior written approval of the Buyer. 
The Buyer may assign any or all of its rights or interests, or delegate any or
all of its obligations, in this Agreement to (a) any successor to the Buyer, any
successor to the Company, or any acquirer of a material portion of the
businesses or assets of the Buyer or the Company, (b) one or more of the Buyer's
Affiliates, or (c) any lender to the Buyer or the Company as security for
obligations to such lender.
10.4         Counterparts.  This Agreement may be executed by the Parties in
multiple counterparts and shall be effective as of the date set forth above when
each Party shall have executed and delivered a counterpart hereof, whether or
not the same counterpart is executed and delivered by each Party.  When so
executed and delivered, each such counterpart shall be deemed an original and
all such counterparts shall be deemed one and the same document.  Transmission
of images of signed signature pages by facsimile, e-mail or other electronic
means shall have the same effect as the delivery of manually signed documents in
person.
 
30

--------------------------------------------------------------------------------

10.5         Notices.  Any notice pursuant to this Agreement must be in writing
and will be deemed effectively given to another Party on the earliest of the
date (a) three Business Days after such notice is sent by registered U.S. mail,
return receipt requested, (b) one Business Day after receipt of confirmation if
such notice is sent by facsimile, (c) one Business Day after delivery of such
notice into the custody and control of an overnight courier service for next day
delivery, (d) one Business Day after delivery of such notice in person and
(e) such notice is received by that Party; in each case to the appropriate
address below (or to such other address as a Party may designate by notice to
the other Parties):
If to the Sellers (or to the Company prior to the Closing):
If to the Buyer:


Alpine 4 Technologies, Ltd
4742 N 24th St Suite 300
Phoenix, AZ 85016
Phone:  855-777-0077 ext 801
Attn:  Kent Wilson, CEO


with a copy (which shall not constitute notice) to:


Kirton McConkie PC
50 E. South Temple, Suite 400
Salt Lake City, Utah 84111
Fax:  (801) 212-2187
Phone:  (801) 328-3600
Attn:  C. Parkinson Lloyd, Esq.


10.6         Jurisdiction; Service of Process.  EACH PARTY (A) CONSENTS TO THE
PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN SANTA CLARA
COUNTY, CALIFORNIA (AND ANY CORRESPONDING APPELLATE COURT) IN ANY PROCEEDING
ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT (UNLESS OTHERWISE STATED
TO THE CONTRARY IN ANY TRANSACTION DOCUMENT), (B) WAIVES ANY VENUE OR
INCONVENIENT FORUM DEFENSE TO ANY PROCEEDING MAINTAINED IN SUCH COURTS AND
(C) EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, AGREES NOT TO INITIATE ANY
PROCEEDING ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT (UNLESS
OTHERWISE STATED TO THE CONTRARY IN ANY TRANSACTION DOCUMENT) IN ANY OTHER COURT
OR FORUM. PROCESS IN ANY SUCH PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN
THE WORLD.
              10.7            Venue.
ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF CALIFORNIA IN EACH CASE LOCATED IN THE
COUNTY OF SANTA CLARA, CALIFORNIA, AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.
THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE
AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
31

--------------------------------------------------------------------------------

10.8         Governing Law.  This Agreement and all other Transaction Documents
(unless otherwise stated therein) will be governed by the laws of the State of
California without giving effect to any choice or conflict of law principles of
any jurisdiction.
10.9         Amendments and Waivers.  No amendment of any provision of this
Agreement will be valid unless the amendment is in writing and signed by the
Buyer and the Sellers.  No waiver of any provision of this Agreement will be
valid unless the waiver is in writing and signed by the waiving Party.  The
failure of a Party at any time to require performance of any provision of this
Agreement will not affect such Party's rights at a later time to enforce such
provision.  No waiver by any Party of any breach of this Agreement will be
deemed to extend to any other breach hereunder or affect in any way any rights
arising by virtue of any other breach.
10.10      Severability.  Any provision of this Agreement that is determined by
any court of competent jurisdiction to be invalid or unenforceable will not
affect the validity or enforceability of any other provision hereof or the
invalid or unenforceable provision in any other situation or in any other
jurisdiction. Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.
10.11      Expenses.  The Company will bear all expenses incurred by the
Company or any Representative of the Company in connection with the Transactions
contemplated to be performed before or on the Closing Date and such expenses
will have been paid or accrued by the Company prior to the Closing Date.  The
Sellers will bear all expenses incurred by the Sellers or any of their
Representatives in connection with the Transactions contemplated to be performed
before or on the Closing Date.  Except as otherwise expressly provided in this
Agreement, the Buyer will bear all expenses incurred by the Buyer or any of its
Representatives in connection with the Transactions contemplated to be performed
on or before the Closing Date.  In the event of termination of this Agreement,
the obligation of each Party to pay its own expenses will be subject to any
rights of such Party arising from a breach of this Agreement by another Party.
10.12      Construction.  The article and section headings in this Agreement are
inserted for convenience only and are not intended to affect the interpretation
of this Agreement.  Any reference in this Agreement to any Article or Section
refers to the corresponding Article or Section of this Agreement.  Any reference
in this Agreement to any Schedule or Exhibit refers to the corresponding
Schedule or Exhibit attached to this Agreement and all such Schedules and
Exhibits are incorporated herein by reference.  The word "including" in this
Agreement means "including without limitation."  This Agreement will be
construed as if drafted jointly by the Parties and no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship
of any provision in this Agreement.  Unless the context requires otherwise, any
reference to any Law will be deemed also to refer to all amendments and
successor provisions thereto and all rules and regulations promulgated
thereunder, in each case as in effect as of the date hereof and the Closing
Date.  All accounting terms not specifically defined in this Agreement will be
construed in accordance with GAAP as in effect on the date hereof (unless
another effective date is specified herein).  The word "or" in this Agreement is
disjunctive but not necessarily exclusive.  All words in this Agreement will be
construed to be of such gender or number as the circumstances require. 
References in this Agreement to time periods in terms of a certain number of
days mean calendar days unless expressly stated herein to be Business Days.  In
interpreting and enforcing this Agreement, each representation and warranty will
be given independent significance of fact and will not be deemed superseded or
modified by any other such representation or warranty.
 
32

--------------------------------------------------------------------------------

10.13      Specific Performance.  Each Party acknowledges that the other Parties
would be damaged irreparably and would have no adequate remedy of law if any
provision of this Agreement is not performed in accordance with its specific
terms or otherwise is breached.  Accordingly, each Party agrees that the other
Parties will be entitled to an injunction to prevent any breach of any provision
of this Agreement and to enforce specifically any provision of this Agreement,
in addition to any other remedy to which they may be entitled and without having
to prove the inadequacy of any other remedy they may have at law or in equity
and without being required to post bond or other security.
10.14      Further Assurances.  Each Party agrees to furnish upon request to any
other Party such further information, to execute and deliver to any other Party
such other documents, and to do such other acts and things, all as any other
Party may reasonably request for the purpose of carrying out the intent of the
Transaction Documents.
                10.15      Public Announcement.  Because the Buyer is a publicly
reporting company, Sellers agrees that upon closing, Buyer shall have the right
to make such announcement, and provide such details about the purchase of the
Shares by the Buyer from the Sellers as Buyer deems appropriate, provided that
Buyer show Sellers such announcement prior to making such.  Sellers further
agrees that it shall not make any other announcement of this Agreement or the
transaction contemplated hereby or by the Transaction Documents without the
prior approval of the Buyer.
10.16      Attorneys' Fees.  The prevailing party(ies) in any litigation,
arbitration, bankruptcy, insolvency or other proceeding ("Proceeding") relating
to the enforcement or interpretation of this Agreement may recover from the
unsuccessful party(ies) all costs, expenses, and actual attorney's fees
(including expert witness and other consultants' fees and costs) relating to or
arising out of (a) the Proceeding (whether or not the Proceeding proceeds to
judgment), and (b) any post-judgment or post-award proceeding including one to
enforce or collect any judgment or award resulting from the Proceeding.  All
such judgments and awards shall contain a specific provision for the recovery of
all such subsequently incurred costs, expenses, and actual attorney's fees.


[Signature page follows.]
33

--------------------------------------------------------------------------------

The Parties have executed and delivered this Stock Purchase Agreement as of the
date first written above.
 
 
 
"Buyer":
 
ALPINE 4 TECHNOLOGIES, LTD
 
 
 
 
 
By:______________________________
 
Name: Kent B. Wilson
 
Title: Chief Executive Officer
 
 
 
 
"Sellers":
 
 
Mr. Jeffrey L. Moss
 
 
 
Mr. Dwight B. Hargreaves
 
 
Prior to the Closing, Mr. Moss was the owner   
  /s/ Mr. Jeffrey L. Moss
 of record of the following number    of Shares of the Company:      
 _______________ shares of Quality Circuit Assembly, Inc.          Wire
Information for Mr. Moss:    Name: _________________________________    Bank:
_________________________________    Account:________________________________  
 Routing:________________________________      Prior to the Closing, Mr. Dwight
B. Hargreaves    was the owner of record of the following   /s/ Mr. Dwight B.
Hargreaves  number of Shares of the Company:        _______________ shares of
Quality Circuit Assembly, Inc.          Wire information for Mr. Hargreaves  
  Name: _________________________________     Bank:
_________________________________     Account:________________________________  
  Routing:________________________________                    
 
 

 
 


                                                                                  


[Signature Page to Stock Purchase Agreement]


--------------------------------------------------------------------------------

"Company":
Quality Circuit Assembly, Inc.




By:__________________   
Name:  Mr. Jeffrey L. Moss  
Title:________________                         




By:_______________________
Name:    Mr. Dwight B. Hargreaves  
Title:______________________

 
[Signature Page to Stock Purchase Agreement]


--------------------------------------------------------------------------------

EXHIBIT A


CONSULTING AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B


SECURED CONVERTIBLE PROMISSORY NOTES



--------------------------------------------------------------------------------



EXHIBIT C


FORM OF CERTIFICATE OF DESIGNATION


 

--------------------------------------------------------------------------------

 
EXHIBIT D


ASSET LIST




 